2014 IL 115102



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 115102)

          THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. RONALD
                           PATTERSON, Appellee.


                              Opinion filed October 17, 2014.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Karmeier, and Burke
     concurred in the judgment and opinion.

        Justice Theis dissented, with opinion.



                                         OPINION

¶1       Defendant was 15 years old when he was charged with three counts of aggravated
     criminal sexual assault. Pursuant to the Illinois automatic transfer statute (705 ILCS
     405/5-130 (West 2008)), his case was transferred from juvenile court to criminal court,
     where defendant was tried as an adult, convicted by a jury of all three counts, and
     sentenced to a total of 36 years in prison. On appeal, the appellate court reversed
     defendant’s convictions and remanded the cause for a new trial, holding that the circuit
     court of Cook County had erred by admitting defendant’s confession. 2012 IL App
     (1st) 101573. The court also concluded that evidence of the victim’s sexual history was
     admissible on remand under the “constitutional necessity” exception to the state rape
     shield statute (725 ILCS 5/115-7(a) (West 2008)).
¶2       Before this court, the State argues that the appellate court erred by excluding
     defendant’s confession and finding that evidence of the victim’s sexual past was
     admissible on remand. Defendant filed a cross-appeal, contending that his confession
     was also inadmissible because his trial counsel provided ineffective assistance during
     the pretrial suppression hearing, an issue not reached by the appellate court. Defendant
     also challenges the constitutionality of the automatic transfer provision (705 ILCS
     405/5-130 (West 2008)) and asserts that his sentence was excessive. We reverse the
     appellate court’s exclusion of defendant’s confession and determination that evidence
     of the victim’s sexual history is admissible under an exception to the rape shield statute,
     reject his ineffective assistance claim, and uphold the constitutionality of the automatic
     transfer statute. Finally, we remand the cause to the appellate court for its initial
     consideration of defendant’s excessive-sentence claim.



¶3                                    I. BACKGROUND

¶4       Defendant Ronald Patterson was a 15-year-old ward of the State of Illinois living in
     a residential treatment facility when he committed a violent sexual assault on a
     25-year-old staff member, E.C. While E.C. was driving defendant home from a
     weekend family visit, he forced her to pull the facility van into a deserted parking lot
     off the highway, where the assault occurred. After the assault, the victim returned to the
     facility with defendant. Once defendant was secured in his unit, the victim immediately
     reported the attack, and the police were called.

¶5       Defendant was charged in Cook County circuit court with three counts of
     aggravated criminal sexual assault. His case was automatically transferred to criminal
     court, and he was tried as an adult, as required by statute (705 ILCS 405/5-130 (West
     2008)). On defense counsel’s motion, a fitness examination and hearing were held. At
     the hearing, both parties stipulated to the testimony of the examining psychiatrist, Dr.
     Nishad Nadkarni. Dr. Nadkarni found that defendant understood the charges against
     him, the court proceedings, and the role of court personnel. Dr. Nadkarni concluded
     that defendant was sane when the offenses were committed and did not suffer from a
     mental impairment limiting his ability to appreciate the criminality of his actions or to
     understand his Miranda rights. Defendant was able to define each of those rights
     accurately and was able to assist his trial counsel and behave appropriately in court.
     The trial court subsequently found defendant fit to stand trial without medication.


                                              -2-
¶6        Defendant next filed a motion to suppress his inculpatory statement to the police,
     arguing that the police youth officer did not contact defendant’s legal guardian, the
     Illinois Department of Children and Family Services (DCFS), before he was
     interviewed and did not “affirmatively” protect his rights. The motion also claimed his
     statement was involuntary because he was a special education student with limited
     reading skills and comprehension who was not given his Miranda rights before
     questioning. The motion did not allege, and defense counsel expressly denied, “any
     type of coercion or duress” by the police.

¶7       At the suppression hearing, several witnesses testified, including the residential
     treatment facility director, Stephen Kehoe. Kehoe stated that he spoke to two or three
     police officers the night defendant was taken into custody at the facility at
     approximately 8:30 p.m. on Sunday, December 14, 2008. Kehoe could not remember
     whether any of the officers asked him for permission to speak to defendant, and he
     denied possessing sufficient authority to grant permission, asserting that DCFS alone
     retained that authority. Kehoe did recall, however, officers obtaining the name and
     phone number of defendant’s DCFS caseworker the night defendant was taken into
     custody.

¶8       Detective Joe Kaminski also testified at the suppression hearing. He stated that he
     was the youth officer assigned to defendant’s case and knew defendant was a resident
     of the treatment facility. After arriving at the police station on the night defendant was
     taken into custody, Detective Kaminski briefly spoke to E.C. before talking to
     defendant. Kaminski inquired about defendant’s grade in school but did not inquire
     about his participation in special education classes. Detective Kaminski stated he called
     both Kehoe and defendant’s caseworker shortly before 10 p.m. to notify them that
     defendant was at the Schaumburg police station and was going to be questioned about
     the assault. When they could not be reached, Kaminski left voicemail messages for
     them. Defendant’s caseworker did not return his call for two days. Nonetheless,
     Kaminski confirmed with another officer prior to the start of questioning that Kehoe
     had been notified that defendant had been taken to the police station and that Kehoe had
     given the police permission to speak to defendant. Detective Kaminski testified at trial
     that after defendant was questioned he again called Kehoe, who confirmed that the
     police had permission to speak with defendant as well as to search the facility’s van for
     evidence.

¶9      Kaminski described the role of a youth officer as advising defendant of his rights
     and ensuring his understanding, as well as answering defendant’s questions. Before the
                                             -3-
       police interview, Detective Kaminski explained to defendant why he was at the station
       and read his Miranda rights to him from a preprinted form at about 10 p.m., asking
       defendant to explain each right in his own words. Defendant stated that he understood
       his rights and accurately described each of them. The officer had defendant read the
       form waiving his rights aloud, initial each sentence, and sign the form. The record does
       not indicate that defendant either asked to speak to another adult or made any other
       request prior to the start of questioning.

¶ 10       A second detective, John Atamian, then interviewed defendant for about 45
       minutes about the alleged assault. Although Detective Kaminski remained in the room
       during questioning, he did not participate. After the interview was over and defendant’s
       statement was typed, it was read to defendant, who did not make any corrections.
       Defendant then read the statement aloud and signed it at 11:15 p.m.

¶ 11       Defendant’s account of the events differed significantly. According to him, after he
       had been at the Schaumburg Police Station for 30 to 45 minutes, the youth officer asked
       him if he needed anything and questioning began shortly thereafter. He claimed he did
       not receive any Miranda warnings until the interview was over and he had signed a
       typewritten statement. He also asserted he did not read the statement before signing it.
       During the suppression hearing, defendant did not claim that he had been threatened,
       mistreated, or coerced by the police, that he failed to understand the interrogation
       process, that he had asked to speak to another adult, or that he was a special education
       student with trouble reading and writing.

¶ 12       The trial court denied defendant’s motion to suppress his statement, finding both
       that the youth officer had fulfilled his duty and that it was reasonable for the police to
       notify the residential facility director of defendant’s arrest as he was a State ward and
       the facility “has been run under the supervision of [DCFS]. So it would be reasonable
       to assume that the director has some authority to act on behalf of DCFS. Particularly
       over people that are residents in his residence hall that he directs.” The judge also
       provided general remarks addressing his observations during the hearing, noting that it
       was “curious” that Kehoe’s counsel attempted, but was not permitted, to sit in the
       witness box with him and describing Kehoe’s inability to recall whether he gave the
       police permission to interview defendant as “interesting.” In addition, the judge noted
       that Kehoe never denied giving his permission despite admitting that he had talked to
       three different officers that night.



                                               -4-
¶ 13       The trial court expressly found Detective Kaminski’s testimony to be “very
       credible” and emphasized that he had not participated in defendant’s questioning, while
       rejecting as “ludicrous” defendant’s claim that he had not been read his Miranda rights
       until after he signed the written statement. The court concluded that defendant’s rights
       had been properly protected during questioning and that the police were not required to
       suspend their investigation until defendant’s caseworker was notified “because then
       they would be criticized for sitting on him for days.” In denying the suppression
       motion, the court found that defendant understood his rights when he signed the waiver
       form, and that, under “the totality of the circumstances,” his confession was voluntary.

¶ 14       The case proceeded to trial. The victim testified that defendant grabbed her arm and
       forced her to take the next exit off the highway as she was driving him back to the
       facility after his weekend family visit. At the time of the assault, defendant was 5 feet
       10 inches and weighed between 250 and 300 pounds, while the victim was 5 feet 2
       inches and weighed 115 pounds. After taking the exit, defendant directed her to park in
       an empty lot in an industrial area and give him the keys to the van. She managed to
       retain the keys and reached inside her purse for her cell phone to call the facility for
       help, but defendant knocked the phone from her hand. Throughout the assault,
       defendant told the victim not to make him hurt her, and she testified that she feared for
       her life. She initially attempted to escape by opening the driver’s side door and stepping
       out of the van, but defendant grabbed her coat and followed her out of the vehicle.
       While returning the victim to the van, defendant pinned her against its sliding door,
       holding her by the front of her neck as he opened the sliding door and shoved her
       inside. She immediately tried to escape again, this time through the other sliding door,
       but defendant caught her by the foot and pulled her back. At some point, the victim’s
       global positioning system (GPS) was damaged, and the frayed cord fell onto the
       parking lot, where it was later found by police.

¶ 15       Once back inside the van, defendant told the victim to remove her clothing. When
       she refused, he forcibly removed her boots and jeans. He then ordered her to perform
       oral sex, pushing her head down while gripping her by the hair and the back of her
       neck. He grabbed the front of her neck and choked her until she opened her mouth.
       After 20 or 30 seconds, defendant briefly stopped before choking her again as he forced
       her to perform the act a second time. Next, defendant performed oral sex on the victim
       before engaging in vaginal intercourse for 30 or 45 seconds. Throughout this time,
       defendant appeared nervous and kept looking over his shoulder.



                                               -5-
¶ 16       Shortly after that, he apologized and said he did not want not to get in trouble. The
       victim promised she would not tell anyone what happened, and he allowed her to dress.
       They retrieved her cell phone as well as other items that had fallen out of her purse
       before she drove the van back to the residential facility, arriving at about 6:30 p.m.

¶ 17       On the way into the facility, they passed one of the victim’s co-workers, and, after
       defendant was secured behind locked doors, the victim ran back to him and collapsed,
       sobbing. The co-worker carried the victim to the supervisor’s office, and the police
       were called. The victim was taken back to the site of the assault before being examined
       at a hospital. She reported experiencing pain in her genital area and finding it very
       difficult to get out of bed the next day.

¶ 18       The emergency room physician who performed the sexual assault examination
       testified for the State. He had treated about 100 sexual assault victims and was qualified
       as an expert in emergency medicine. In his medical report, he noted redness, abrasions,
       and a number of fresh bruises on the victim’s left thigh, wrist, elbow, and waist or hip.
       An external genital examination failed to reveal any injuries, a finding the physician
       explained was not unusual. An internal examination, however, revealed some cervical
       redness. The physician was unable to attribute the redness to a sexual assault. On
       cross-examination, the physician was unable to identify any specific source of the
       redness.

¶ 19        The parties stipulated that the forensic report stated, “No DNA of Ronald Patterson
       was found in the vaginal swab collected from [the victim].” During a subsequent
       sidebar, defense counsel requested permission to question the doctor about the
       presence of DNA (deoxyribonucleic acid) from someone other than defendant,
       indicating that the victim “had recent intercourse, with someone else within 72 hours,
       knowing how far—that’s about how long sperm last.” Counsel did not make an offer of
       medical proof about how long cervical redness would have been present after
       consensual intercourse. The State objected to the questioning, arguing the additional
       questions would violate Illinois’s rape shield law, generally barring, in relevant part,
       any examination of the victim’s prior sexual history with persons other than the
       defendant. The State argued that the DNA found was from the victim’s boyfriend three
       days before the assault and did not provide a basis for granting defendant’s request. The
       trial court barred defendant from eliciting testimony about the victim’s prior activity to
       explain the redness because the physician “did not even trace it back to this incident”
       and “did not say it was the result of a rape.” After the sidebar, defense counsel did not
       make any additional inquiry about cervical redness or its potential persistence.
                                               -6-
¶ 20        The investigating officers testified that the frayed cord to the victim’s GPS unit was
       discovered in the parking lot where the assault occurred, while the GPS charger was
       still inside the vehicle. In addition, the passenger side sun visor was torn from the
       ceiling and found on the driver’s side floor. The side of the van was dirty, with visible
       smudges and vague handprints outside the driver’s side door where defendant pinned
       the victim after she tried to escape.

¶ 21       Detective Kaminski testified at trial, recounting portions of his suppression hearing
       testimony and adding that he arrived at the residential facility around 9:15 p.m. and
       spoke to the victim before she went to the hospital. He asserted that, as a trained youth
       officer, his “responsibility was to first and foremost explain to [defendant] why he was
       at the Schaumburg Police Department, After we got past that, then it was to read him
       his Miranda warnings and to make sure that he understands what his Miranda warnings
       were.” He determined defendant’s age, that defendant had lived at the residential
       facility for three years, and that he was in ninth grade and could read. Detective
       Kaminski indicated it was not his “job to give advice” to defendant and that he “made a
       reasonable attempt” to contact defendant’s guardian before the interview began.

¶ 22       The officer who questioned defendant also testified at trial, stating that defendant,
       who was not handcuffed at the time, gave two conflicting accounts of the incident. In
       the first account, defendant claimed that the victim initiated the encounter, and he
       denied that intercourse occurred. He also denied leaving the van while it was in the
       parking lot. When the officer said he would check for surveillance footage from the
       surrounding buildings, defendant’s demeanor changed suddenly. His shoulders
       slumped, he hung his head, and he disclosed that he had not been telling the truth. He
       then admitted committing the assault, stating he had not meant to hurt the victim but
       had gotten angry because he had not taken his medication. Defendant’s second
       statement was typed and read aloud before he signed it. The statement noted that
       defendant was not threatened, coerced, or promised anything in return, and his
       signature acknowledged that the statement was true, accurate, and voluntarily made
       and that he previously had an opportunity to review and edit it.

¶ 23       Defendant testified in his own defense and refuted the inculpatory statements in the
       confession. He asserted that the incident was consensual, without any struggle. He
       testified that the victim simply exited the highway and parked in the lot without any
       explanation before asking him to get into the backseat of the van. After he complied,
       she unzipped his pants and performed oral sex for a few minutes before telling him it
       was time to return to the facility. She told him that if he did not say anything, she would
                                                -7-
       not either. They then returned to the front seats, and the victim drove back to the
       facility. Defendant returned to his room, and Director Kehoe and defendant’s therapist
       later came to get him from the dayroom and take him to the lobby, where the police
       were waiting.

¶ 24       Defendant also described his interrogation at the police station, reiterating that he
       was not given Miranda warnings until after the questioning. He denied knowing how
       the van or the GPS unit was damaged or how the victim was injured. He also asserted
       that the police lied about his confession. He maintained that he did not give the account
       memorialized in the statement and that he was instructed to sign before reading it or
       receiving any Miranda warnings.

¶ 25       To advance defendant’s consent defense, counsel questioned the victim’s
       credibility during closing argument, asking the jury to consider why the victim was
       “wearing elastic jeans that come down easily that might fall, and she doesn’t have any
       underwear on” while working with teenage boys. He also asserted that the source of the
       cervical redness was never established and emphasized the absence of any DNA from
       defendant to raise questions about the validity of the victim’s story. Finally, counsel
       argued that the validity of defendant’s confession was suspect because it was not
       videotaped and the police should have “wait[ed] until Monday to get his guardian.”

¶ 26        After deliberating almost nine hours over two days, the jury found defendant guilty
       on all three counts of aggravated criminal sexual assault, and he moved for a new trial,
       contending that the police had not provided proper notice to his legal guardian. The
       trial court denied the motion because “the police did make reasonable efforts to find a
       guardian,” assigned a youth officer, and gave defendant “appropriate” Miranda
       warnings that he understood.

¶ 27       Defendant’s motion for a new trial also alleged that the court erroneously denied
       his request to ask about the victim’s sexual history to suggest an alternative explanation
       for the cervical redness. He contended that the additional questions were necessary
       because the jury may have assumed the redness was caused by defendant if they did not
       know her boyfriend’s DNA had been found. The State countered that defendant had
       extensively cross-examined the emergency room physician and had been allowed to
       present his theory of the case adequately. The trial court denied defendant’s motion for
       a new trial.

¶ 28      During sentencing, evidence was presented that defendant had been exposed to
       cocaine before birth and taken into DCFS custody as an infant before being adopted by
                                               -8-
       another family member. He had a long history of aggressive and violent behavior
       toward both his family and others that resulted in several admissions to mental
       hospitals with widely varying diagnoses, including depression, intermittent explosive
       disorder, oppositional defiant disorder, bipolar disorder, and attention deficit
       hyperactivity disorder. In 2006, his adoptive family voluntarily gave up custody to
       DCFS based on defendant’s aggression and mental health needs.

¶ 29        The State’s aggravating evidence included a victim impact statement and reports of
       defendant’s aggressive and violent behavior both toward residents and staff at the
       treatment facility and while he was in custody awaiting trial. Defendant offered
       mitigating letters and testimony requesting leniency due to his age, difficult childhood,
       and mental health issues. After considering all the relevant factors, as well as
       defendant’s potential for rehabilitation and the fact that he did not meet the statutory
       criteria for mental retardation, the trial court sentenced defendant to three consecutive
       12-year prison terms. The court subsequently denied defendant’s motions for a new
       trial and to reconsider the sentence.

¶ 30      On appeal, defendant argued that the trial court’s denials of his suppression motion
       and defense counsel’s request to introduce the victim’s sexual history were erroneous.
       He also claimed defense counsel was ineffective for failing to offer evidence of his
       mental impairment at the suppression hearing to establish the involuntary nature of his
       confession. Finally, defendant contended that his sentence was excessive.

¶ 31        The appellate court reversed defendant’s convictions and remanded the cause for a
       new trial, finding that his confession should have been suppressed because defendant’s
       parents or another concerned adult had not been contacted before questioning and
       Detective Kaminski’s actions conflicted with his role as defendant’s youth officer.
       2012 IL App (1st) 101573, ¶¶ 37-39 (modified upon denial of rehearing Sept. 26,
       2012). The court did not address defendant’s claim that his trial counsel had been
       ineffective, however, instead initially “tak[ing] into consideration Patterson’s severely
       limited intelligence and education” in its de novo review of the suppression issue. 2012
IL App (1st) 101573, ¶ 35 (modified upon denial of rehearing Sept. 26, 2012). The
       court also addressed the merits of defendant’s rape shield claim, concluding that the
       trial court erred in excluding evidence of the victim’s sexual history. 2012 IL App (1st)
101573, ¶ 45 (modified upon denial of rehearing Sept. 26, 2012).

¶ 32      The State filed a petition for rehearing, and the appellate court modified its opinion
       to eliminate any consideration of defendant’s “severely limited intelligence and

                                               -9-
       education,” but it still did not directly rule on defendant’s ineffective assistance claim.
       2012 IL App (1st) 101573, ¶ 35 (modified upon denial of rehearing Sept. 26, 2012).
       Applying a de novo standard of review, the appellate court again suppressed
       defendant’s typewritten confession as involuntary, based on the same rationale it used
       in its original opinion. 2012 IL App (1st) 101573, ¶¶ 38-40 (modified upon denial of
       rehearing Sept. 26, 2012). Based on this disposition, the court did not reach the merits
       of defendant’s excessive sentence claim.

¶ 33       This court allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       July 1, 2013). We also permitted amicus curiae briefs to be filed by the Center on
       Wrongful Conviction of Youth et al., and by the Children and Family Justice Center
       et al. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).



¶ 34                                      II. ANALYSIS

¶ 35       Before this court, the State’s appeal raises two issues: (1) whether the appellate
       court erred in suppressing defendant’s confession by concluding that: (a) a concerned
       adult was not contacted pursuant to section 5-405(2) of the Juvenile Court Act of 1987
       (705 ILCS 405/5-405(2) (West 2008)); and (b) the police youth officer improperly
       participated in defendant’s interview; and (2) whether the trial court properly applied
       the Illinois rape shield statute (725 ILCS 5/115-7(a) (West 2008)) in denying
       defendant’s request to introduce evidence of the victim’s sexual history. In his
       cross-appeal, defendant presents two additional issues: (1) whether defense counsel
       provided ineffective assistance by not offering evidence of defendant’s diminished
       mental capacity during the suppression hearing; and (2) whether the mandatory transfer
       of certain minors from juvenile court to adult criminal court under the relevant portion
       of section 5-130 of the Juvenile Court Act of 1987 (705 ILCS 405/5-130 (West 2008))
       is constitutional under the due process clause, the Eighth Amendment, and the Illinois
       proportionate penalties clause, particularly in light of the United States Supreme
       Court’s rationale in Roper v. Simmons, 543 U.S. 551 (2005) (abolishing the death
       penalty for all juveniles); Graham v. Florida, 560 U.S. 48 (2010) (barring life without
       parole for juveniles in non-homicide cases), and Miller v. Alabama, 567 U.S. ___, 132
S. Ct. 2455 (2012) (barring mandatory life without parole for all juveniles).




                                               - 10 -
¶ 36                       A. Suppression of Defendant’s Confession

¶ 37       In its appeal, the State initially argues that the appellate court erred in holding
       defendant’s motion to suppress his confession should have been granted. The State
       specifically refutes two of the court’s findings: (1) the police did not make a sufficient
       effort to notify a concerned adult under section 5-405(2) (705 ILCS 405/5-405(2)
       (West 2008)); and (2) the youth officer improperly participated in the investigation. In
       his cross-appeal, defendant asserts an alternative rationale for upholding the appellate
       court’s determination. He argues that his trial counsel provided him with ineffective
       assistance at the hearing on the suppression motion. Although we review de novo the
       ultimate question of whether defendant’s confession was voluntary after examining the
       totality of the circumstances, we examine the trial court’s underlying factual findings
       deferentially, overturning them only if they are against the manifest weight of the
       evidence. In re G.O., 191 Ill. 2d 37, 50, 54 (2000).



¶ 38                          1. The Statutory Notice Requirement

¶ 39       In examining whether the police complied with section 5-405(2), we look first to
       the relevant portion of the statutory language:

                  “(2) A law enforcement officer who arrests a minor without a warrant under
              Section 5-401 shall, if the minor is not released, immediately make a
              reasonable attempt to notify the parent or other person legally responsible for
              the minor’s care or the person with whom the minor resides that the minor has
              been arrested and where the minor is being held ***.” (Emphasis added.) 705
              ILCS 405/5-405(2) (West 2008).

¶ 40      The key to resolving the question in this case is the reasonableness of the
       Schaumburg police department’s actions before defendant was questioned. The
       appellate court concluded that those actions did not constitute a “reasonable attempt” to
       contact a concerned adult, and defendant emphasizes that the presence of a “concerned
       adult” before or during the interrogation is an “important element” in determining the
       voluntariness of his confession (People v. Griffin, 327 Ill. App. 3d 538, 545 (2002)).

¶ 41       The parties agree that youth officer Kaminski called both the director of
       defendant’s residential facility, Stephen Kehoe, and defendant’s caseworker to notify
       them that defendant was at the Schaumburg station and was going to be questioned
       about the assault shortly before questioning began at 10 p.m. When they could not be
                                               - 11 -
       reached, Kaminski left voicemail messages for each of them. The State notes that
       defendant’s caseworker did not return Detective Kaminski’s call for two days. The trial
       court acknowledged this fact as well, stating the police did not need to stop the
       investigation and “sit on the Defendant for days because then they would be criticized
       for sitting on him for days.”

¶ 42       In addition, Kaminski testified that he established with another officer prior to the
       start of questioning that Kehoe had previously been told where defendant was taken
       and had given the police permission to speak to defendant. Detective Kaminski further
       testified that, after defendant was questioned, he again called Kehoe, who confirmed
       that the police had permission to speak with defendant as well as to search the facility’s
       van for evidence.

¶ 43        In its evaluation of the witnesses, the trial court noted that Kehoe did not deny
       giving permission and admitted he had spoken to three police officers that night,
       although he was unable to recall giving his permission. The judge appeared somewhat
       skeptical of Kehoe’s lack of memory, describing the lapse as “interesting” and finding
       it “curious” that Kehoe’s counsel attempted, but was not permitted, to sit in the witness
       box with him during questioning. In contrast, the judge “believe[d] Officer Kaminski,”
       describing his testimony as “very credible.” Due to the inherent limitations in
       reviewing a cold transcript, we must give the trial court’s credibility findings
       considerable deference. People v. Wheeler, 226 Ill. 2d 92, 114-15 (2007).

¶ 44       While Detective Kaminski undoubtedly could have taken additional steps to notify
       a concerned adult, such as seeking out and calling the caseworker’s home phone
       number, none of those steps are required by the statute. 705 ILCS 405/5-405(2) (West
       2008). Statutory compliance is solely dependent on the police making a “reasonable
       attempt” at notification, not on perfect performance. In this instance, defendant was
       taken into custody at approximately 8:30 p.m. on a Sunday. Detective Kaminski
       testified that he attempted to comply with the notice requirement by placing telephone
       calls to both the director of defendant’s residential facility, Stephen Kehoe, and
       defendant’s caseworker before defendant was questioned. When he was unable to
       reach either party, Kaminski left phone messages. Kaminski was also informed by
       another officer prior to the start of questioning that Kehoe already granted permission
       to question defendant, and Kehoe did not dispute that he may have given permission.
       Although the statute does not require permission to interview a juvenile defendant, a
       grant of permission establishes that actual notice was given, fulfilling the statute. In
       addition, Detective Kaminski testified he personally spoke to Kehoe after defendant
                                               - 12 -
       was questioned but before his statement was typed, reviewed with him, and signed. The
       trial judge found Detective Kaminski to be a “very credible” witness, and nothing in the
       record refutes that assessment.

¶ 45       The reasonableness of the notification attempt by the police is also supported by the
       description of the persons subject to notification. Section 5-405(2) requires the police
       to make a reasonable attempt to notify “the parent or other person legally responsible
       for the minor’s care or the person with whom the minor resides.” 705 ILCS
       405/5-405(2) (West 2008).

¶ 46       While DCFS was indisputably defendant’s legal guardian, the person or persons
       who were “legally responsible for [his] care” during the years he lived at the treatment
       facility is less clear. Defendant contends that Kehoe was not an appropriate adult to
       contact because he did not work for DCFS. We need not definitively answer that
       question here, however, because our inquiry is limited to determining whether the
       police made a reasonable attempt to notify a proper person.

¶ 47       As the director of the treatment facility where defendant had resided for three years,
       Kehoe was at least arguably “a person with whom defendant resided,” and bore some
       degree of responsibility for his care. Although defendant contends that Kehoe was
       more likely to be concerned for his injured staff member than for defendant, the plain
       language of the statute does not require that the individuals to be notified be concerned
       exclusively with the defendant’s well-being, instead simply listing broad categories of
       potentially concerned adults.

¶ 48       Defendant emphasizes the absence of a concerned adult is particularly relevant if
       the police have prevented an adult from talking to a juvenile, citing People v. Murdock,
       2012 IL 112362, ¶ 33. While we agree with that general statement, we disagree that it
       applies to the facts of this case. The record shows that Director Kehoe did not deny
       giving the police permission to speak with defendant, and the trial court appears to have
       been seriously troubled by his alleged lack of memory, particularly when he admitted
       he spoke with three police officers that night. Defendant does not cite any case law
       holding that a particular concerned adult was “prevented” from contacting a juvenile
       merely because another potentially concerned adult could not be contacted. The statute
       does not expressly require the police to attempt to contact every possible concerned
       adult, and in the absence of that legislative mandate, we decline to read that
       requirement into the statute. See People v. Lewis, 223 Ill. 2d 393, 403 (2006).


                                               - 13 -
       Accordingly, we are not convinced that the police “prevented” any adult from
       contacting defendant under the facts of this case.

¶ 49       Defendant also contends that finding the police attempts at notification to be
       reasonable would defeat the purpose of obtaining a concerned adult. As enacted, the
       statute does not mandate the presence of a concerned adult or, even more critically, that
       actual notice be provided before the start of questioning. Section 5-405(2) simply
       requires that the police make a reasonable attempt to provide notification. 705 ILCS
       405/5-405(2) (West 2008). This court may not add requirements to those already
       imposed by the plain language of the statute. Lewis, 223 Ill. 2d at 403. Therefore, based
       on our review of all the relevant facts, we conclude that the attempt here by police to
       provide proper notice, while arguably not exemplary, was sufficient to comport with
       the legislature’s statutory mandate. Accordingly, we reverse the appellate court’s
       contrary finding.



¶ 50                             2. The Role of the Youth Officer

¶ 51       As an additional basis for reversing the denial of defendant’s motion to suppress his
       confession, the appellate court concluded that youth officer Kaminski improperly
       participated in the criminal investigation and “did not even fulfill the most basic of a
       youth officer’s tasks.” 2012 IL App (1st) 101573, ¶ 38 (modified upon denial of
       rehearing Sept. 26, 2012). Before this court, defendant points to Kaminski’s allegedly
       improper acts of talking to the victim upon his arrival at the police station and working
       with the questioning officer by helping to type defendant’s statement, reading it to
       defendant, and obtaining his signature. Defendant analogizes these actions to those of
       the youth officer in Murdock, 2012 IL 112362, ¶¶ 50-51, who actively worked against
       the defendant’s interests, completely abandoning his protective role by actively
       questioning the defendant about his involvement in the alleged offenses.

¶ 52       We concluded in Murdock that the juvenile officer “was not merely *** standing
       by while another officer took the lead in interviewing defendant; rather, [he] was the
       lead interviewer. *** [He] could not act as a juvenile officer or concerned adult while
       at the same time compiling evidence against defendant.” Murdock, 2012 IL 112362,
       ¶ 51.

¶ 53      In contrast, Detective Kaminski was “merely a juvenile officer standing by while
       another officer took the lead in interviewing defendant” (Murdock, 2012 IL 112362,

                                              - 14 -
       ¶ 51). Although Kaminski was present during the interview, defendant does not allege
       that he asked any questions. Moreover, Detective Kaminski fulfilled the fundamental
       duties of a youth officer noted in Murdock, such as inquiring whether defendant needed
       anything, ensuring that he was treated properly while in custody, reading defendant his
       Miranda rights (Murdock, 2012 IL 112362, ¶ 49), as well as ascertaining that he
       understood those rights by asking him to explain each one individually. Although
       defendant testified that he was not read his rights until after he signed a statement that
       had been fabricated by the police, the trial court found those allegations to be
       “ludicrous” and Kaminski’s contradictory account to be “very credible.” Defense
       counsel also specifically denied at the suppression hearing any allegation of coercion
       or duress by the police.

¶ 54       Even though Kaminski briefly spoke to the victim when he arrived at the police
       station, the record does not show what information he obtained at that time, and
       defendant does not establish how that conversation adversely affected his performance
       as a youth officer that night. Our review of the record also fails to reveal any connection
       between Kaminski’s conversation and possible prejudice to defendant. Nor did
       Kaminski’s ministerial acts of helping the investigating officer type up the statement
       and reading it aloud to defendant clearly breach the proper role of a youth officer. In
       fact, to ensure defendant’s understanding of the contents of the statement, Kaminski
       took the additional step of having him read it aloud before signing it.

¶ 55       As we explained in Murdock, “[w]hile the presence of a juvenile officer is a
       significant factor in the totality of the circumstances argument, there is no requirement
       that a juvenile officer be present when a minor is questioned, and the absence of a
       juvenile officer will not make a juvenile’s statements per se involuntary.” Murdock,
       2012 IL 112362, ¶ 52. Notably, despite the youth officer’s complete abandonment of
       his duties, we ultimately concluded that the juvenile’s statements were made
       voluntarily and upheld their admission at trial. Murdock, 2012 IL 112362, ¶ 55.

¶ 56       Here, Detective Kaminski’s actions did not remotely approach the complete
       abandonment of his role as a youth officer. If the complete absence of a youth officer
       and the active, adverse participation of a purported youth officer in the questioning of a
       juvenile are not sufficient to mandate a finding that a statement is involuntary, then
       Kaminski’s involvement does not either. Accordingly, we reject defendant’s argument
       that the appellate court properly concluded that his statement was involuntary based on
       Kaminski’s improper participation in the investigation.


                                               - 15 -
¶ 57                           3. The Totality of the Circumstances

¶ 58       Next, we must examine the totality of the circumstances to determine de novo
       whether the trial court’s denial of defendant’s motion to suppress his statement was
       erroneous. In making that determination, we recognize that taking a juvenile
       confession requires great care to ensure it did not result from mere juvenile ignorance
       or emotion. G.O., 191 Ill. 2d at 50, 54-55. Relevant factors to consider include the
       minor’s age, mental capacity, education, physical condition, the legality and length of
       the interview, and physical or mental abuse by the police, as well as the presence of a
       concerned adult and any attempts by the police to prevent or frustrate that contact.
       G.O., 191 Ill. 2d at 54-55.

¶ 59       Defendant argues that the appellate court correctly determined that his statement
       was involuntary due to the coercive atmosphere created by this combination of factors:
       (1) the absence of a concerned adult during questioning; (2) the insufficiency of police
       attempts to contact a concerned adult; (3) youth officer Kaminski’s participation in the
       investigation; (4) defendant’s youth and minimal criminal justice system experience;
       (5) the officers’ use of trickery during questioning; and (6) the time when questioning
       was conducted.

¶ 60        In its modified decision, the appellate court relied heavily on the first three factors
       cited by defendant. Having previously found that the police did not violate the notice
       provision in section 5-405(2) and that Kaminski’s conduct was not improper, however,
       we need not further examine those separate factors. Supra ¶¶ 48, 53-54. As for the
       fourth factor, defendant’s youth and limited prior contact with the police, defendant
       alleged in his motion to suppress that he was “a special education student with limited
       reading comprehension and comprehension skills” but offered no supporting evidence
       at the motion hearing. The absence of that evidence serves as the basis for defendant’s
       additional claim that trial counsel provided him with ineffective assistance, a question
       we will address later. For our present purpose of reviewing the propriety of the trial
       court’s denial of the suppression motion, however, we consider only the evidence
       actually adduced at the suppression hearing.

¶ 61       We also note that defendant specifically disavowed at that hearing any police
       coercion or duress and does not allege any physical abuse or overt promises by police
       during questioning before this court. Thus, we examine only the remaining factors at
       issue in this case: (1) defendant’s age; (2) his limited experience with the criminal


                                                - 16 -
       justice system; (3) any possible police deception, and (4) the time, legality, and
       duration of the questioning. See G.O., 191 Ill. 2d at 54-55.

¶ 62       Addressing the first two factors together, the record shows that defendant was 15
       years old and in ninth grade when he was questioned by police. Although defendant
       had received a “station adjustment” from police when he was 11, he had no other
       contact with the criminal justice system. Based on his prior experience, defendant
       posits that the failure to tell him that he was facing adult charges likely caused him to
       believe he would be allowed to go home if he cooperated by signing the confession.
       Defendant has never claimed, however, that the police promised him anything in
       exchange for his confession. Moreover, after viewing defendant’s testimony at the
       suppression hearing, the trial court found him to be sufficiently mature to be capable of
       making a valid statement, describing him as:

              “a very astute young man. He is not in my opinion someone who does not
              understand things, his testimony, and his demeanor while testifying and so
              forth. I guess for lack of a better explanation from a judge’s point of view is he
              looks and acts much, much older than his age. That’s not saying that his mental
              state is older, but I don’t see any reason in the record that or even outside the
              record that I saw after consideration of everything that I have heard to suppress
              this statement.”

       The trial judge had the distinct advantage of watching defendant testify, and his
       description of defendant’s apparent maturity is not belied by our review of the record.
       Accordingly, we defer to the trial court’s assessment. Wheeler, 226 Ill. 2d at 114-15.

¶ 63       Moreover, we have upheld the admission of statements obtained without the
       benefit of a concerned adult from defendants considerably younger and less
       experienced than defendant. In G.O., the defendant was just 13 years old when he was
       adjudicated delinquent of first degree murder, aggravated discharge of a firearm,
       aggravated battery, and aggravated battery with a firearm. G.O., 191 Ill. 2d at 40. The
       police contacted his mother, and, although she did not contact him prior to questioning,
       they did not frustrate any attempt to speak with him. G.O., 191 Ill. 2d at 56. Despite his
       young age, we upheld the admission of his confession after reviewing the totality of
       circumstances that are nearly identical to those in this case. We weighed the
       defendant’s youthfulness, lack of prior contact with law enforcement, and the absence
       of a concerned adult against the absence of any request to speak to an adult or evidence
       that the police frustrated any attempts at outside contact, the validity of the detention,

                                               - 17 -
       the giving and understanding of the defendant’s Miranda rights, his intelligence, the
       short duration of the questioning, the absence of handcuffs, the opportunities given to
       the minor for food, drink, and access to the bathroom, and the lack of any physical
       coercion, threats, or promises by the police. G.O., 191 Ill. 2d at 56.

¶ 64        Defendant is also older than the minor in People v. Morgan, who was only 14 years
       of age when he was charged with the murders of his grandfather and grandmother,
       charges that ultimately resulted in a prison sentence of 75 years. People v. Morgan, 197
Ill. 2d 404, 410 (2001). The defendant had been an average student prior to being
       expelled from a private school for misconduct, although he had twice been hospitalized
       for over a month with diagnoses of attention deficient disorder and depression and had
       been prescribed antidepressants. Although he was handcuffed when initially taken into
       custody, the defendant was not restrained during questioning, nor was he threatened,
       coerced, or promised anything by police. Morgan, 197 Ill. 2d at 437-39.

¶ 65       This court was troubled most by the police department’s complete failure to
       attempt to contact a concerned adult, or even a youth officer, prior to questioning, but
       we noted that the police did not actively prevent or frustrate contact and the defendant
       did not ask to speak to an adult. We also expressly recognized that a juvenile’s
       confession should not be suppressed merely because he was denied an opportunity to
       confer with a concerned adult. Morgan, 197 Ill. 2d at 439-40 (citing G.O., 191 Ill. 2d at
       55).

¶ 66       The defendant in Morgan was offered food, drink, and bathroom access and was
       held in custody for less than six hours. Morgan, 197 Ill. 2d at 436, 439. He was read his
       Miranda rights before being subjected to two interviews of approximately 30 minutes
       each. Although the defendant claimed he did not understand those rights and felt he had
       no choice but to answer the officer’s questions, the record showed that he affirmatively
       declined to answer one question. Consequently, we agreed with the trial court’s factual
       finding that the defendant understood his rights and that his will had not been
       overborne when he confessed to the murders. Accordingly, we affirmed the trial
       court’s denial of the defendant’s motion to suppress his custodial statements. Morgan,
197 Ill. 2d at 441.

¶ 67       Finally, as in Murdock, 2012 IL 112362, ¶ 44, the instant defendant was “on the
       older end of the juvenile scale.” In Murdock, the defendant was 16 years old when he
       was tried as an adult and convicted of first degree murder and aggravated battery with a
       firearm. Murdock, 2012 IL 112362, ¶ 3. The evidence established that the defendant

                                              - 18 -
       received poor grades and had completed only one semester at an alternative high school
       before trial. On appeal, he argued that the trial court erred by denying his motion to
       suppress his statement as involuntary. Murdock, 2012 IL 112362, ¶ 28.

¶ 68       We concluded that the youth officer actively worked against the defendant’s
       interests and that no other concerned adult was available to him prior to and during
       questioning. Murdock, 2012 IL 112362, ¶¶ 50-51. Nonetheless, after examining the
       totality of the circumstances, we affirmed the trial court’s determination that his
       confession was voluntary and admissible. In reaching that conclusion, we looked at the
       defendant’s lack of prior police contact, his demeanor and degree of understanding
       during questioning, his physical condition, his opportunities for food, drink, and
       bathroom use, and the absence of any coercion, physical or mental abuse, or promises
       or trickery by the police. Murdock, 2012 IL 112362, ¶ 55.

¶ 69       Notably, the length of the defendant’s detention and interview in Murdock were
       both considerably longer than those of defendant in this case. Murdock was detained
       for six to seven hours and questioned for three hours, with the interview concluding
       before “the very early morning hours.” Murdock, 2012 IL 112362, ¶ 47. Here,
       defendant was taken into custody at 8:30 p.m., and signed his statement at 11:15 p.m.,
       after just 45 minutes of questioning.

¶ 70       Our decisions in G.O., Morgan, and Murdock are highly instructive in this case,
       and we are not persuaded by defendant’s attempts to distinguish Murdock and G.O. on
       their facts. He contends that Murdock is distinguishable because there it was “clear”
       that the juvenile’s grandfather, who was at the police station, never requested to speak
       with him and the police officer testified contact would have been permitted if a request
       had been made. Here, the police allegedly questioned defendant “with full knowledge
       that no concerned adult would even know” he had been taken into custody,
       contributing to the coercive atmosphere present during questioning.

¶ 71       We reject defendant’s argument for two reasons. First, Detective Kaminski testified
       that he was informed prior to the start of questioning that Director Kehoe had already
       given permission for the interview, and the trial court found his testimony to be highly
       credible. Thus, Kaminski would have reasonably believed a concerned adult had been
       notified and chose not to speak with defendant before questioning. Under those
       circumstances, the police could not have leveraged any possible advantage from
       withholding notice to a concerned adult during questioning. Second, defendant’s
       argument is logically inconsistent. The coercive effect of the lack of contact between a

                                              - 19 -
       minor defendant and a concerned adult prior to questioning is the same regardless of
       whether it resulted from the failure of a concerned adult who was actually present at the
       police station to request contact, as in Murdock, or a lack of notice to any concerned
       adult at all, as defendant alleges here. Under either set of circumstances, the juvenile
       would still be subject to questioning without the benefit of a concerned adult’s
       experience and insight.

¶ 72       Defendant also attempts to distinguish Murdock because in that case the court had
       the advantage of a videotape of the defendant’s confession. That videotape
       contradicted his claims at his suppression hearing that the police promised he could go
       home if he confessed and that he was tired and scared. Here, defendant’s confession
       was not videotaped. When asked about the absence of a video recording in this case, the
       interviewing officer testified that the police department’s policy was to videotape
       statements only in homicide cases. While the trial court’s review of the parties’
       demeanor and the actual conversation that took place in Murdock was undoubtedly a
       factor in determining whether his confession was voluntary, no mandate to record
       defendant’s statement in this case existed, and we decline to impose one judicially. We
       conclude the absence of a video record here is a neutral factor that cannot support
       defendant’s claim that his statement was involuntary.

¶ 73       Defendant also asserts that G.O. is distinguishable from this case for a similar
       reason. He maintains that here the police prevented him from speaking to a concerned
       adult by starting the interview only minutes after leaving messages for Director Kehoe
       and defendant’s caseworker. We reject this argument for the same reasons we rejected
       defendant’s similar contention about Murdock. Supra ¶ 71. Furthermore, we have
       already held that the police complied with their statutory duty of notification. Supra
       ¶ 48. Having fulfilled that duty, the police were under no obligation to delay the start of
       defendant’s interview.

¶ 74       Next, defendant attempts to distinguish G.O. because the juvenile in that case
       performed well in school while this defendant’s motion to suppress alleged that he was
       “a special education student with limited reading comprehension and comprehension
       skills.” No evidence of defendant’s allegedly deficient reading and comprehension
       skills was offered, however, at the motion hearing. In addition, we defer, as we must
       under this record, to the trial court’s conclusion that defendant understood his rights
       and possessed sufficient maturity and intellectual ability to make a valid statement.



                                               - 20 -
¶ 75       Indeed, the record shows he was astute enough to tell the police initially that the
       victim had instigated the single act of consensual oral sex that he admitted took place.
       This deliberate attempt to avoid culpability belies any claim that he was confused by
       the questioning, intimidated by the authority figures, or unable to understand the
       serious nature and consequences of the interview process.

¶ 76        Defendant next argues that, unlike in G.O., the police tricked and deceived him
       during questioning. While deception is not per se unlawful, it can contribute to the
       coerciveness of the interrogation and weigh against a finding of voluntariness. G.O.,
191 Ill. 2d at 54-55. Defendant asserts that his confession was made immediately after
       Detective Atamian told him the police would check video surveillance footage from
       businesses in the vicinity of the assault for discrepancies in his story even though the
       officer did not know at that time whether any footage was available. He adds that even
       if the officer’s statements were technically true, they amounted to trickery designed to
       induce him to confess.

¶ 77       Defendant does not dispute that the examining officer never said incriminating
       footage had actually been recovered, and the police looked later, unsuccessfully, for
       surveillance cameras in the area. While the mere prospect that video footage revealing
       inaccuracies in his statement could be recovered likely influenced defendant’s decision
       to renounce his initial story, that result is consistent with the underlying purpose of any
       interrogation, i.e., to elicit the truth. The officer’s statement accurately informed
       defendant of what the police would be doing to verify his account. Therefore, we
       decline defendant’s invitation to deem the interviewing officer’s utterly truthful
       statement to be “trickery.” Overall, we conclude that the factual distinctions defendant
       alleges exist between this case and G.O. are insignificant.

¶ 78       The appellate court, however, relied on defendant’s youth and inexperience, as well
       as its view that the police did not do enough to contact a concerned adult and that
       Detective Kaminski’s actions conflicted with his role as a youth officer, to conclude
       that the trial court erred in denying defendant’s motion to suppress because it was
       involuntary. After considering the totality of the circumstances surrounding
       defendant’s confession, as well as our prior decisions in G.O., Morgan, and Murdock
       that upheld the admissibility of statements under substantially similar conditions, we
       hold the appellate court erroneously reversed the trial court’s denial of defendant’s
       motion to suppress his statement.



                                               - 21 -
¶ 79                          B. Ineffective Assistance of Counsel

¶ 80        As an alternative basis to uphold the appellate court’s finding that the trial court
       erred in denying his suppression motion, defendant argues in his cross-appeal that his
       trial counsel failed to provide him with effective legal assistance. He contends that by
       not offering evidence of his diminished mental capacity at the suppression hearing to
       support the bare claim in his motion to suppress that he was “a special education
       student with limited reading comprehension and comprehension skills,” counsel
       violated defendant’s right to effective assistance. He asserts that counsel’s knowledge
       of his limited intellectual functioning and longstanding mental health issues was
       demonstrated by counsel’s request for a pretrial fitness hearing and subsequent review
       of the examining psychiatrist’s report.

¶ 81        To establish ineffective assistance of counsel, a defendant must satisfy the
       two-prong Strickland test, demonstrating that: (1) counsel’s performance was
       objectively unreasonable compared to prevailing professional standards; and (2) there
       is a “ ‘reasonable probability that, but for counsel’s unprofessional errors, the result of
       the proceeding would have been different.’ ” People v. Domagala, 2013 IL 113688,
       ¶ 36 (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)). Satisfying the
       prejudice prong necessitates a showing of actual prejudice, not simply speculation that
       defendant may have been prejudiced. People v. Bew, 228 Ill. 2d 122, 128-29 (2008).
       Furthermore, a “reasonable probability” is defined as a showing sufficient to
       undermine confidence in the outcome, rendering the result unreliable or fundamentally
       unfair. People v. Evans, 209 Ill. 2d 194, 220 (2004). When reviewing a ruling on a
       motion to suppress, overcoming the prejudice prong requires the defendant to show a
       reasonable probability both that: (1) the suppression motion would have been granted;
       and (2) the trial outcome would have been different if the evidence had been
       suppressed. Bew, 228 Ill. 2d at 128-29. Because we may properly resolve claims of
       ineffective assistance after examining only the prejudice prong (People v. Hale, 2013
IL 113140, ¶ 17), we begin here by examining defendant’s allegations of prejudice.

¶ 82       Defendant claims that his lengthy mental health history and limited intellectual
       capacity made him more susceptible to subtle police intimidation and coercion and that
       the evidence of his mental functioning would have weighed heavily in his favor in
       evaluating the voluntariness of his confession. If that evidence had been offered during
       the suppression hearing, defendant asserts that the outcome would have been different
       and his motion would have been granted, establishing prejudice.


                                               - 22 -
¶ 83       Even if we accept defendant’s contention that the trial court would have suppressed
       his statement in light of the additional evidence, he has still failed to demonstrate a
       reasonable probability that the outcome of the entire trial would have changed,
       resulting in his acquittal. See Bew, 228 Ill. 2d at 128-29 (requiring a reasonable
       probability of different outcomes at both the suppression hearing and the trial).
       Disregarding any evidence related to defendant’s statement, the trial evidence consists
       predominantly of the conflicting accounts offered by defendant and the victim, along
       with physical evidence of her injuries and the damage to her GPS and the treatment
       facility’s van. At its core, the 25-year-old victim testified that she was assigned by her
       employer to pick defendant up in the van and return him to the center after a weekend
       visit with his family. After starting back to the facility with defendant, she described
       being frightened and physically overwhelmed by the much larger defendant, who
       forced her to exit the highway and park the van in a vacant parking lot. Although she
       repeatedly tried to escape, defendant was able to grab and restrain her, sometimes
       choking her into compliance. She was forcibly subjected to two brief nonconsensual
       oral sex acts, as well as to nonconsensual sexual intercourse, that lasted between 30 and
       45 seconds. At the end of the assault, defendant apologized and said he had not
       intended to hurt her. After stating she would not tell anyone what had happened, she
       was allowed to drive the van back to the residential treatment facility. Once defendant
       was locked inside his unit, she immediately reported the assault to a co-worker,
       collapsing and sobbing, and the police were called.

¶ 84       Photographs taken several hours after the incident and testimony from the police
       officer who initially interviewed the victim and the treating emergency room physician
       confirmed that she was visibly upset and exhibited fresh bruises on her left thigh, wrist,
       elbow, and waist or hip. The police officer also recalled seeing a red mark on the side of
       her neck that did not photograph well several hours after the attack. In addition, a large
       area of dirt on the driver’s side of the van was smeared and a smudged handprint was
       discovered near the sliding door, consistent with the victim’s story that defendant
       caught her by her coat hood after she escaped from the van and pushed her against its
       side before shoving her inside again. Also consistent with E.C.’s account, her frayed
       GPS cord was found in the parking lot where the assault took place. Finally, the van’s
       visor was recovered from the floor of the vehicle, ripped from its hinge, consistent with
       a struggle.

¶ 85      For his part, defendant’s testimony differed in nearly every respect. He stated that
       before this incident he had recognized the victim as a facility staff member and that she
       had taken him to a movie he had earned as a behavioral reward a few days before the
                                              - 23 -
       incident. On the day of the assault, he claimed it was E.C. who chose to exit the
       highway and park in the vacant lot. She then asked defendant to get into the backseat of
       the van, and she exited the vehicle merely to get into the backseat with him. She
       unzipped defendant’s pants and proceeded to perform oral sex for three or four minutes
       before saying it was time to return to the facility and telling him she would not say
       anything about the events if he did not. He denied engaging in any other sexual activity
       with her. He then returned to the front seat through the middle aisle of the van while the
       victim exited the vehicle and re-entered through the driver’s side door. At some point,
       she mentioned to defendant that it was her birthday. After returning to the treatment
       facility, defendant relaxed in the dayroom until he was escorted to the lobby by his
       therapist and Director Kehoe, where he was handcuffed and taken into custody before
       being driven to the police station. Defendant expressly denied the details of the assault
       related in the victim’s testimony.

¶ 86       On cross-examination, defendant indicated E.C. made up the allegations. He denied
       ever getting out of the van or struggling with her while parked in the vacant lot. He had
       no explanation for the multiple fresh bruises on the victim’s body within hours of the
       assault or the damage to the van and the GPS.

¶ 87       Although credibility is generally a question for the trier of fact (People v. Wheeler,
       226 Ill. 2d 92, 114-15 (2007)), here the physical evidence strongly corroborated E.C.’s
       testimony. The details of her account were entirely consistent with the physical
       evidence of a violent assault, while defendant’s account could not be reconciled with
       that evidence. Given the overwhelming evidence corroborating the victim’s testimony
       and weighing against defendant’s account, we are not persuaded that it is reasonably
       probable that a jury would have acquitted defendant even in the absence of any
       reference to his confession at trial. The reasonably probable impact of counsel’s
       alleged error is not sufficient to undermine our confidence in the outcome of the trial.
       Therefore, defendant has failed to establish the prejudice prong of the Strickland test,
       and we reject his claim that defense counsel provided constitutionally ineffective
       assistance. See Hale, 2013 IL 113140, ¶ 17 (noting that claims of ineffective assistance
       of counsel may be decided on the Strickland prejudice prong alone). Because the
       appellate court erred in holding defendant’s motion to suppress his statement should
       have been granted, we reverse that portion of its judgment and affirm the trial court’s
       denial of defendant’s motion.




                                               - 24 -
¶ 88                  C. Constitutionality of the Mandatory Transfer Statute

¶ 89       In his cross-appeal, defendant argues that the mandatory transfer provision of the
       Juvenile Court Act of 1987 (705 ILCS 405/5-130 (West 2008)), automatically
       transferring certain minors from the jurisdiction of the juvenile court to the adult
       criminal court, is constitutionally invalid. More specifically, he contends that the
       automatic transfer statute, either alone or in conjunction with Illinois’s mandatory
       consecutive sentencing scheme (730 ILCS 5/5-8-4(a)(ii) (West 2008)) and “Truth in
       Sentencing” rules requiring him to serve at least 85% of his sentence (730 ILCS
       5/3-6-3(a)(2)(ii) (West 2008)), is unconstitutional. These provisions purportedly do not
       take into account the inherent differences between juveniles and adults, including
       juveniles’ reduced culpability and greater ability to change. Therefore, defendant
       argues that the provisions are fatally “flawed,” violating the federal and state due
       process clauses (U.S. Const., amends. V, XIV; Ill. Const. 1970, art. I, § 2), the cruel
       and unusual punishment clause of the eighth amendment of the federal Constitution
       (U.S. Const., amend. VIII), and the proportionate penalties clause of the Illinois
       Constitution (Ill. Const. 1970, art. I, § 11).

¶ 90       Constitutional challenges carry the heavy burden of successfully rebutting the
       strong judicial presumption that statutes are constitutional. In addition, courts have a
       duty to uphold the constitutionality of a statute whenever reasonably possible,
       resolving any doubts in favor of its validity. We review the constitutionality of any
       statute de novo. People v. Dabbs, 239 Ill. 2d 277, 291 (2010).

¶ 91       Here, the automatic transfer statute requires juveniles who are at least 15 years old
       and charged with one of the enumerated crimes to be prosecuted in adult criminal court
       rather than in juvenile court. The specified crimes are first degree murder, aggravated
       battery with a firearm, when the minor has personally discharged the firearm, armed
       robbery committed with a firearm, aggravated vehicular hijacking committed with a
       firearm, and aggravated criminal sexual assault. 705 ILCS 405/5-130 (West 2008).
       Because defendant was 15 years old when he was charged with aggravated criminal
       sexual assault, the provision required him to be automatically transferred to criminal
       court for trial and, if convicted, sentenced as an adult.




                                              - 25 -
¶ 92                                 1. The Due Process Claim

¶ 93       We first address defendant’s due process claim. As both parties recognize, this
       court rejected a similar claim challenging the predecessor to section 5-130 in People v.
       J.S., 103 Ill. 2d 395 (1984). In that consolidated case, the three defendants were each 16
       years old when the offenses were committed, and they were automatically transferred
       to criminal court under the statute. The trial court in each case found the transfer statute
       unconstitutional, and on direct appeal to this court, the defendants argued it violated
       both procedural and substantive due process. J.S., 103 Ill. 2d at 402.

¶ 94       In rejecting that claim, this court distinguished Kent v. United States, 383 U.S. 541
       (1966), where the United States Supreme Court invalidated a District of Columbia
       statute allowing minors to be tried as adults, potentially exposing some of them to the
       death penalty or life imprisonment, if the trial court determined that juvenile court
       jurisdiction should be waived after a “full investigation.” Kent, 383 U.S. at 547. The
       Court held that due process was violated because the statute did not provide sufficient
       guidance in deciding when waiver was proper, permitting potentially arbitrary rulings,
       and because the statute did not provide juveniles with a hearing before that
       determination was made. Kent, 383 U.S. at 561-62. We concluded in J.S. that Illinois’s
       automatic transfer statute did not suffer from the same failing because it required all
       15- and 16-year-olds charged with the listed offenses to be transferred to criminal
       court, thus eliminating the potential for the use of unguided discretion in the juvenile
       court that was found to be unconstitutional by the Supreme Court. J.S., 103 Ill. 2d at
       405. Applying a similar rationale in People v. P.H., 145 Ill. 2d 209, 236 (1991), we also
       rejected a juvenile defendant’s due process challenge to the “gang-transfer” provisions
       of the transfer statute.

¶ 95       Furthermore, this court again upheld the automatic transfer statute against a due
       process challenge in People v. M.A., 124 Ill. 2d 135, 147 (1988). In that case, the
       juvenile defendant’s challenge was based on the legislature’s 1985 statutory
       amendment of the transfer provision, adding unlawful use of weapons on school
       grounds to the list of eligible offenses. M.A., 124 Ill. 2d at 138. We concluded that the
       legislature did not act irrationally or arbitrarily or contravene the purpose of the
       Juvenile Court Act in amending the statute and upheld the constitutional validity of the
       amended statute. M.A., 124 Ill. 2d at 145-46.

¶ 96      Here, however, defendant asserts that J.S. is no longer valid law in light of the
       United States Supreme Court’s subsequent rulings in Roper v. Simmons, 543 U.S. 551

                                                - 26 -
       (2005), Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 567 U.S. ___,
       132 S. Ct. 2455 (2012). Defendant argues that this court’s reliance on the absence of
       any statutory judicial discretion in J.S. to uphold the transfer statute supports his
       allegation of a due process violation in this case because those Supreme Court
       decisions emphasized a need to recognize the unique characteristics of youthful
       offenders that is inconsistent with an automatic transfer.

¶ 97       As previously discussed, in J.S., the defendant unsuccessfully attempted to support
       his due process argument by distinguishing the Supreme Court’s due process analysis
       in Kent. J.S., 103 Ill. 2d at 404-05. In contrast, here defendant is attempting to support
       his due process argument by relying on the Supreme Court’s eighth amendment
       analysis in Roper, Graham, and Miller. Defendant’s constitutional argument is crafted
       from incongruous components. Although both the Supreme Court and defendant have
       emphasized the distinctive nature of juveniles, the applicable constitutional standards
       differ considerably between due process and eighth amendment analyses. A ruling on a
       specific flavor of constitutional claim may not justify a similar ruling brought pursuant
       to another constitutional provision. See People v. Davis, 2014 IL 115595, ¶ 45 (finding
       the juvenile defendant’s sentence violated the eighth amendment but declining to
       consider his state due process and proportionate penalties challenges). In other words, a
       constitutional challenge raised under one theory cannot be supported by decisional law
       based purely on another provision. United States v. Lanier, 520 U.S. 259, 272 n.7
       (1997). Accordingly, we reject defendant’s reliance on the Supreme Court’s eighth
       amendment case law to support his procedural and substantive due process claims.

¶ 98       Moreover, this court has recently had the opportunity to examine the effect of the
       Supreme Court’s analyses in Roper, Graham, and Miller in a due process challenge
       raised by the defendant in Davis, 2014 IL 115595, ¶ 30. As in this case, the defendant
       in Davis relied heavily on the “special status” of juveniles acknowledged by the
       Supreme Court. As we noted, however, this court recognized the special characteristics
       and vulnerabilities of juvenile offenders several years earlier, substantially anticipating
       the Supreme Court’s view in our extensive discussion in People v. Miller, 202 Ill. 2d
328 (2002) (hereinafter, Leon Miller). Davis, 2014 IL 115595, ¶ 45. We concluded in
       Davis that res judicata precluded our reconsideration of whether due process was
       violated by the imposition of a natural life sentence on the 14-year-old defendant even
       in the aftermath of Roper, Graham, and Miller, and we find no more persuasive basis
       here to reconsider our decision to uphold the transfer statute in the face of a due process
       challenge in J.S.

                                               - 27 -
¶ 99               2. The Eighth Amendment and Proportionate Penalties Claims

¶ 100        Defendant more properly relies on the decisions in Roper, Graham, and Miller to
        support his constitutional challenge to the Illinois automatic transfer statute under the
        federal cruel and unusual punishment clause (U.S. Const., amend. VIII) and our state
        proportionate penalties clause (Ill. Const. 1970, art. I, § 11). He contends that those
        decisions require a finding that the transfer statute, either alone or in conjunction with
        Illinois’s mandatory consecutive sentencing scheme (730 ILCS 5/5-8-4(a)(ii) (West
        2008)) and “Truth in Sentencing” rules (730 ILCS 5/3-6-3(a)(2)(ii) (West 2008)
        (requiring defendant to serve 85% of his sentence)), are fatally flawed because they do
        not take juveniles’ distinctive characteristics into account. Defendant asserts that the
        challenged statutes fail to recognize modern scientific research showing that youths are
        different from adults in three ways. Research shows that juveniles differ from adults
        because they are: (1) more impulsive; (2) more vulnerable to negative influences and
        outside pressure; and (3) possess a less well formed character, making their actions less
        indicative of irreversible depravity. Miller, 567 U.S. at ___, 132 S. Ct. at 2464. In
        recognition of those findings, the Supreme Court has concluded that juveniles “are
        constitutionally different from adults for purposes of sentencing.” Miller, 567 U.S. at
        ___, 132 S. Ct. at 2464). Defendant argues that, therefore, the Supreme Court has
        extended two death penalty case rules to juveniles in non-capital cases: (1)
        categorically disallowing application of the same harsh sentencing standards as adults
        because they are inconsistent with evolving standards of decency; and (2) requiring
        individualized sentences for juveniles because “death is different” and so are minors.
        Miller, 567 U.S. at ___, ___, ___, ___, ___, 132 S. Ct. at 2463-64, 2460, 2467, 2470,
        2475.

¶ 101        We begin our review by examining the relevant constitutional language. The eighth
        amendment protects defendants against cruel and unusual punishment, while the
        Illinois proportionate penalties clause similarly bars the imposition of unreasonable
        sentences, stating that “[a]ll penalties shall be determined both according to the
        seriousness of the offense and with the objective of restoring the offender to useful
        citizenship” (Ill. Const. 1970, art. I, § 11). Under the definition of the plain language
        used, neither clause applies unless a punishment or penalty has been imposed.

¶ 102      To support his claim that the transfer statute is covered by the eighth amendment
        and the proportionate penalties clause because it is punitive rather than procedural,

                                                - 28 -
        defendant analogizes to ex post facto cases where transfer statutes have been deemed to
        be inherently punitive because they ultimately resulted in the imposition of harsher
        sentences on juveniles. United States v. Juvenile Male, 819 F.2d 468, 471 (4th Cir.
        1987). We are not persuaded by defendant’s line of reasoning.

¶ 103       Just as due process cases cannot be resolved based solely on eighth amendment
        analyses, neither can eighth amendment issues be disposed of based solely on the
        rationale and standards applied in ex post facto cases. See Lanier, 520 U.S. at 272 n.7
        (explaining that a constitutional attack based on one provision cannot be supported by
        decisions relying strictly on another provision). Defendant’s challenge is raised
        pursuant to the eighth amendment and Illinois’s proportionate penalties clause. It does
        not implicate ex post facto law, and, in any event, this court is not bound by decisions
        cited by defendant (People v. Clemons, 2012 IL 107821, ¶ 32).

¶ 104       We also reject defendant’s assertion that the transfer statute effectively functions as
        a sentencing statute, particularly when applied with mandatory consecutive sentencing
        and “truth in sentencing” provisions. As this court has repeatedly explained, access to
        juvenile courts is not a constitutional right because the Illinois juvenile justice system is
        a creature of legislation. M.A., 124 Ill. 2d at 141; J.S., 103 Ill. 2d at 402. Whether a
        defendant is tried in juvenile or criminal court is purely a matter of procedure. City of
        Urbana v. Andrew N.B., 211 Ill. 2d 456, 486 (2004) (Freeman, J., dissenting); P.H.,
145 Ill. 2d at 222. Even if we accept the assertion that a juvenile who is convicted in
        criminal court is always subject to a lengthier sentencing range and harsher prison
        conditions than if he had been adjudicated in juvenile court, defendant cites nothing
        that can convert a purely procedural statute into a punitive one.

¶ 105       This court has previously concluded that the purpose of the transfer statute is to
        protect the public from the most common violent crimes, not to punish a defendant. In
        enacting the automatic transfer statute, the legislature has reasonably deemed criminal
        court to be the proper trial setting for a limited group of older juveniles charged with at
        least one of five serious named felonies. J.S., 103 Ill. 2d at 403-04. Because we decline
        to second-guess the validity of the legislature’s judgment (P.H., 145 Ill. 2d at 233),
        defendant has not convinced us to disregard our long held view that the transfer statute
        is purely procedural and now construe it to be punitive. As we stated in M.A., 124 Ill. 2d
        at 146, “The differences in treatment created by the statute in question is not in the
        penalty provided for different offenses.” The mere possibility that a defendant may
        receive a potentially harsher sentence if he is convicted in criminal court logically
        cannot change the underlying nature of a statute delineating the legislature’s
                                                 - 29 -
        determination that criminal court is the most appropriate trial setting in his case. We
        reject the connection between the transfer statute and the imposition of harsher
        punishment alleged by defendant as simply too attenuated to be persuasive.

¶ 106       Therefore, in the absence of actual punishment imposed by the transfer statute,
        defendant’s eighth amendment challenge cannot stand. See Ingraham v. Wright, 430
U.S. 651, 671 n.40 (1977). Because the Illinois proportionate penalties clause is
        co-extensive with the eighth amendment’s cruel and unusual punishment clause (In re
        Rodney H., 223 Ill. 2d 510, 518 (2006)), we also reject defendant’s challenge under our
        state constitution.

¶ 107       Finally, defendant suggests that, at a minimum, the combination of the transfer
        statute and the applicable sentencing provisions is unconstitutional as applied to
        non-homicide offenders because they are “categorically less deserving of the most
        serious forms of punishment than are murderers.” Graham, 560 U.S. at 69. Because
        defendant did not kill or intend to kill, he claims he has a “twice diminished moral
        culpability” and does not deserve the most severe punishments. Graham, 560 U.S. at
        69. Defendant asserts that youthfulness must be considered whenever “a harsh adult
        sentence” is given to a minor because juveniles’ distinctive traits are not
        crime-specific, citing Miller, 567 U.S. at ___, 132 S. Ct. at 2465. In support, defendant
        also cites Leon Miller, 202 Ill. 2d at 340-41, where this court found the imposition of a
        mandatory life sentence on a 15-year-old convicted of two counts of first degree
        murder based on accountability after an automatic transfer to adult court
        unconstitutional because the youth’s age and personal culpability were never
        considered.

¶ 108       Here, defendant was sentenced to 12 years in prison on each of three counts of
        aggravated criminal sexual assault. The sentences were required to be served
        consecutively (730 ILCS 5/5-8-4(a)(ii) (West 2008)), and defendant was statutorily
        mandated to serve at least 85% of his total prison term (730 ILCS 5/3-6-3(a)(2)(ii)
        (West 2008)), or 30 years, 7 months. Although lengthy, that term is not comparable to
        either the death penalty or “ ‘the second most severe penalty permitted by law,’ ” life in
        prison without parole (Graham, 560 U.S. at 69 (quoting Harmelin v. Michigan, 501
U.S. 957, 1001 (1991) (Kennedy, J., concurring in part and concurring in the judgment,
        joined by O’Connor and Souter, JJ.))). The Supreme Court has clearly distinguished
        the latter sentences from any others, noting both the uniqueness of the “ ‘severity and
        irrevocability’ ” of the death penalty and the “characteristics with death sentences that
        are shared by no other sentences” besides life without parole. Graham, 560 U.S. at 69
                                                - 30 -
        (quoting Gregg v. Georgia, 428 U.S. 153, 187 (1976) (joint opinion of Stewart, Powell,
        and Stevens, JJ.)). The Supreme Court has also instructed that “[a] State is not required
        to guarantee eventual freedom to a juvenile offender convicted of a nonhomicide
        crime,” but only to give those offenders “some meaningful opportunity to obtain
        release based on demonstrated maturity and rehabilitation,” expressly leaving the
        specific mechanism and means to each State. Graham, 560 U.S. at 75. Most recently, in
        Miller the Court reiterated the Graham rationale and emphasized the “unprecedented”
        nature of the Court’s expansion of its categorical ban to the imposition of life without
        parole for juveniles in nonhomicide cases. Miller, 567 U.S. at ___, 132 S. Ct. at 2466.

¶ 109       Similarly, this court has unanimously declined to expand the narrow rule in
        Graham to all juveniles sentenced to life without parole for homicides. Davis, 2014 IL
115595, ¶¶ 48-49. Although defendant relies on Leon Miller, that decision is
        inapposite. There, we described the minor defendant as “the least culpable offender
        imaginable,” having been convicted of two murders solely on the theory of
        accountability. Nonetheless, he was subject to mandatory life in prison with no
        possibility of parole. Leon Miller, 202 Ill. 2d at 341. In our ruling, we focused on the
        particular harshness and obvious lack of proportionality of that sentence in light of the
        unique facts of the case. We expressly:

               “agree[d] with defendant that a mandatory sentence of natural life in prison
               with no possibility of parole grossly distorts the factual realities of the case and
               does not accurately represent defendant’s personal culpability such that it
               shocks the moral sense of the community. This moral sense is particularly true,
               as in the case before us, where a 15-year-old with one minute to contemplate his
               decision to participate in the incident and stood as a lookout during the
               shooting, but never handled a gun, is subject to life imprisonment with no
               possibility of parole—the same sentence applicable to the actual shooter.” Leon
               Miller, 202 Ill. 2d at 341.

        Nonetheless, we refrained from barring the imposition of a life sentence on any
        juvenile offender, denying any implication “that a sentence of life imprisonment for a
        juvenile offender convicted under a theory of accountability is never appropriate.” As
        we explained, “[i]t is certainly possible to contemplate a situation where a juvenile
        offender actively participated in the planning of a crime resulting in the death of two or
        more individuals, such that a sentence of natural life imprisonment without the
        possibility of parole is appropriate.” Leon Miller, 202 Ill. 2d at 341.


                                                - 31 -
¶ 110       Accordingly, both this court and the United States Supreme Court have closely
        limited the application of the rationale expressed in Roper, Graham, and Miller,
        invoking it only in the context of the most severe of all criminal penalties. A prison
        term totalling 36 years for a juvenile who personally committed three counts of
        aggravated criminal sexual assault does not fall into that category. We decline
        defendant’s invitation to extend the Supreme Court’s eighth amendment rationale to
        the facts of this case.

¶ 111        We do, however, share the concern expressed in both the Supreme Court’s recent
        case law and the dissent in this case over the absence of any judicial discretion in
        Illinois’s automatic transfer provision. While modern research has recognized the
        effect that the unique qualities and characteristics of youth may have on juveniles’
        judgment and actions (see, e.g., Roper, 543 U.S. at 569-70; infra ¶ 156), the automatic
        transfer provision does not. Indeed, the mandatory nature of that statute denies this
        reality. Accordingly, we strongly urge the General Assembly to review the automatic
        transfer provision based on the current scientific and sociological evidence indicating a
        need for the exercise of judicial discretion in determining the appropriate setting for the
        proceedings in these juvenile cases.



¶ 112                             D. The Illinois Rape Shield Law

¶ 113        After reversing defendant’s convictions and remanding the cause for a new trial,
        the appellate court considered whether the trial court properly denied defendant’s
        request to introduce evidence of the victim’s sexual history under an exception to the
        Illinois rape shield statute (725 ILCS 5/115-7 (West 2008)). Following the rationale in
        People v. Anthony Roy W., 324 Ill. App. 3d 181 (2001), the court held that the exclusion
        of evidence that the victim had engaged in sexual intercourse with someone other than
        defendant in the days prior to the assault was an abuse of the trial court’s discretion.
        Consequently, the court directed the trial court to admit the evidence on retrial. 2012 IL
        App (1st) 101573, ¶ 49.

¶ 114      In examining evidentiary rulings, we apply a deferential standard of review,
        considering only whether they were an abuse of the trial court’s discretion. To establish
        an abuse of discretion, defendant must persuade us that the trial court’s decision to
        exclude the evidence was “arbitrary, fanciful or unreasonable or where no reasonable
        man would take the view adopted by the trial court.” (Internal quotation marks
        omitted.) People v. Santos, 211 Ill. 2d 395, 401 (2004). We have previously noted the
                                                - 32 -
        “absolute” nature of the rape shield bar, subject only to two narrow statutory
        exceptions for “evidence concerning the past sexual conduct of the alleged victim [or
        corroborating witness] *** with the accused” and evidence that is “constitutionally
        required to be admitted.” (Internal quotation marks omitted.) Santos, 211 Ill. 2d at 401.
        See also 725 ILCS 5/115-7(a) (West 2008).

¶ 115       Here, the State’s argument against admission of the evidence relies on the
        similarities between this case and Santos, while defendant claims that this case more
        closely resembles Anthony. We find neither case to be dispositive here because both are
        factually distinguishable.

¶ 116        The true core of defendant’s argument is based on dicta in People v. Sandoval, 135
Ill. 2d 159, 185 (1990), stating that one “extraordinary circumstance[ ]” potentially
        satisfying the constitutional requirement exception to the rape shield statute is an offer
        of evidence providing an alternative explanation for the victim’s observed injuries.
        Here, the injury at issue was noted by the victim’s examining physician, who testified
        that she had “some” cervical redness that was “consistent with sexual intercourse.” In a
        sidebar, defense counsel requested permission “to go into whether or not sperm was
        found in [the victim’s] vagina, which would otherwise be protected by the rape shield,
        but [defendant] has a constitutional right, I think, to bring out that evidence when
        there’s an inference that she had recent sexual intercourse and he’s denying that he had
        sexual intercourse with her, and she had sexual intercourse, apparently, with someone
        else within 72 hours, knowing how far—that’s about how long sperm lasts.”

¶ 117       In ruling on the request, the trial judge noted that the physician testified to the
        presence of some redness but “did not say it was the result of a rape. He did not even
        trace it back to this incident.” The trial court added that “[i]t would be different, ***, if
        we were in a situation if he said he found some injury that was consistent with forced
        sexual act within the last few hours. Then we’d be in a different ballpark, so I think
        based on how he’s described it and how he described the significance or insignificance
        of that finding to this jury. Respectfully your request is denied.” The appellate court,
        however, reversed that ruling and permitted defendant, “on retrial, if the State
        introduces any evidence of [the victim’s] physical condition to show that she had
        intercourse within a day or two of the medical examination.” 2012 IL App (1st)
101573, ¶ 49.

¶ 118       Before this court, the State argues that defendant failed to provide adequate support
        for his request to admit the evidence under the rape shield exception to create an

                                                 - 33 -
        appealable issue (People v. Maxwell, 2011 IL App (4th) 100434, ¶¶ 76-87; People v.
        Grant, 232 Ill. App. 3d 93, 103-05 (1992)). We agree in light of the important purpose
        underlying the rape shield statute, namely “to prevent the defendant from harassing and
        humiliating the prosecutrix at trial with evidence of *** specific acts of sexual conduct
        with persons other than the defendant” (Sandoval, 135 Ill. 2d at 180). To preserve a
        claim on appeal, a party is required to make “considerably detailed and specific” offers
        of proof after a denial of a request to admit evidence if the substance of the witness’s
        answer is unclear. See People v. Peeples, 155 Ill. 2d 422, 457 (1993).

¶ 119       Here, the only support offered for defense counsel’s proffered evidence was his
        speculation that the victim’s cervical inflammation occurred three days before the
        assault because sperm could persist for 72 hours. No medical testimony was offered to
        back up counsel’s bare assertion, and counsel did not take the opportunity to ask the
        examining physician, or any other expert, questions about the general persistence of
        cervical inflammation that could have provided a sufficiently detailed offer of proof.

¶ 120       Although defendant asserts the futility of asking additional questions because the
        examining physician had already testified that he could not tell when the injury
        occurred, our review of the record contradicts defendant’s position. On
        cross-examination, the examining physician was asked, “You don’t know exactly when
        [the cervical inflammation] occurred; is that correct, sir?” The physician responded, “I
        don’t know when that occurred.” Contrary to defendant’s contention, the physician’s
        response did not establish that he had a medical opinion on whether the redness could
        have persisted for three days. The question asked only if the witness could tell “exactly
        when” the inflammation occurred.

¶ 121       This distinction was not lost on defense counsel, who later used the inconclusive
        nature of the physician’s testimony to establish his theory of the case during closing
        arguments. Defense counsel asserted that the cervical redness:

               “could be caused by anything. It could be a rash. I don’t know. The doctor says
               there’s a redness in the cervix, and it could be caused by consensual or
               nonconsensual sex. Consensual or nonconsensual sex, when? The doctor didn’t
               say. Within the last three hours, within the last ten hours, the last three days, the
               last four days? How does that prove he had sex with her? It doesn’t. It’s
               meaningless.”

¶ 122       During his closing argument, counsel also noted the absence of any DNA from
        defendant, arguing “the greatest meaning of anything in this case is no DNA. Don’t let
                                                - 34 -
        them kid you about that. They can find DNA from saliva on a chicken bone that’s six
        months old after you chew on it. There’s no DNA in this case. And according to them,
        he’s all over her. He’s all over her. She can’t move.” After reviewing the testimony
        elicited from the witnesses and defense counsel’s closing argument, we conclude that,
        as in Sandoval, the trial court’s exclusion of the evidence of the victim’s sexual history
        did not prevent defendant from presenting the jury with his theory of the case.
        Sandoval, 135 Ill. 2d at 181.

¶ 123        Before this court, defendant also argues that the medical sources cited in the State’s
        brief indicate cervical inflammation could, in fact, last three days. It was, however,
        defense counsel’s burden to provide a sufficiently detailed offer of proof at trial, not
        months or years later on appeal. See People v. Canulli, 341 Ill. App. 3d 361, 367-68
        (2003) (stating that appellate review is limited to the record on appeal). When
        reviewing an evidentiary ruling for an abuse of discretion, common sense dictates that
        we evaluate the exercise of that discretion in light of the evidence actually before the
        trial judge. Without a sufficient offer of proof, the trial court could not have known if
        any witness would have testified that the victim’s cervical redness could have persisted
        for three days or the possible underlying basis for that opinion. Because defendant did
        not provide a sufficient offer of proof, defendant’s claim that the trial court erred in
        denying his evidentiary request is not subject to review. See Peeples, 155 Ill. 2d at
        457-58 (explaining courts’ inability to review appeal when an offer of proof is not
        “considerably detailed and specific,” leaving the substance and basis of the witness’s
        testimony unclear). Therefore, we reject the portion of the appellate court opinion
        instructing the trial court to admit on remand the evidence requested by defendant.



¶ 124                            E. The Excessive Sentence Claim

¶ 125        Lastly, because this court declined to grant defendant relief from his convictions or
        sentence on another basis, he asks that this cause be remanded to the appellate court for
        initial consideration of his excessive-sentence claim. The appellate court did not reach
        that issue in its prior judgment, and we agree with defendant that it should decide that
        question on remand from this court.




                                                - 35 -
¶ 126                                   III. CONCLUSION

¶ 127       For the reasons stated, we conclude that the police made a reasonable attempt to
        contact a concerned adult on behalf of the juvenile defendant, as required by section
        5-405(2) of the Juvenile Court Act of 1987 (705 ILCS 405/5-405(2) (West 2008)), the
        youth officer’s conduct was not improper, and the trial court did not err by admitting
        defendant’s inculpatory statement. We also conclude that defendant failed to establish
        the prejudice necessary to show that defense counsel provided ineffective assistance
        during the hearing on the motion to suppress defendant’s statement. We reject
        defendant’s constitutional challenges to Illinois’s mandatory juvenile transfer
        provision (705 ILCS 405/5-130 (West 2008)). Finally, we determine that, contrary to
        dicta in the appellate court judgment, the trial court properly applied the Illinois rape
        shield statute (725 ILCS 5/115-7(a) (West 2008)) to deny defendant’s request to
        introduce evidence of the victim’s sexual history. Accordingly, we reverse the
        appellate court judgment. We remand the cause to the appellate court for consideration
        of defendant’s claim that his sentence is excessive.



¶ 128      Appellate court judgment reversed.

¶ 129      Cause remanded.



¶ 130      JUSTICE THEIS, dissenting:

¶ 131      I join my colleagues in parts II.A., II.B., II.C.1, II.D., and II.E. of the majority
        opinion. I do not join them in part II.C.2. I believe that the excluded jurisdiction
        provision, or automatic transfer statute, of the Juvenile Court Act (705 ILCS 405/5-130
        (West 2008)) violates the eighth amendment of the United States Constitution (U.S.
        Const., amend. VIII) and article I, section 11 of the Illinois Constitution (Ill. Const.
        1970, art. I, § 11).

¶ 132       The eighth amendment, applicable to the states through the fourteenth amendment
        (see Furman v. Georgia, 408 U.S. 238, 239 (1972) (per curiam)), forbids “cruel and
        unusual punishment.” Article I, section 11 requires, “All penalties shall be determined
        both according to the seriousness of the offense and with the objective of restoring the
        offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. The first part of our
        constitutional clause is related to its federal counterpart (see People v. McDonald, 168
                                               - 36 -
        Ill. 2d 420, 455-56 (1995); People v. Clemons, 2012 IL 107821, ¶ 40), and both
        concern punishment or penalties. According to the majority, the plain language of
        those clauses essentially decides this case. The majority asserts that because “neither
        clause applies unless a punishment or penalty has been imposed” (supra ¶ 101), and
        “the purpose of the transfer statute is to protect the public from the most common
        violent crimes, not to punish” (supra ¶ 105), the defendant’s eighth amendment
        challenge fails. The majority’s approach is ostensibly based upon a brief statement in
        People v. J.S., 103 Ill. 2d 395, 404 (1984), where the court sketched, and accepted as
        reasonable, the State’s offer of a possible rationale for the statute. The majority’s
        approach also tracks that of the appellate court in a string of recent cases. See, e.g.,
        People v. Jackson, 2012 IL App (1st) 100398, ¶ 24 (“The automatic transfer provision
        does not dictate any form of punishment as that term is used throughout criminal
        statutes.”); People v. Salas, 2011 IL App (1st) 091880, ¶ 68.

¶ 133       In my view, that approach is overly simplistic, and elevates form over substance.
        The automatic transfer statute may indeed protect the public, but it does so by
        mandatorily placing juveniles in criminal court based only on their offenses, and
        thereby exposing them to vastly higher adult sentences and, in effect, punishing them.
        “[T]he true impact and frequently articulated goal of transfer proceedings” is “to
        subject the juvenile offender to the harsher sentencing scheme only available in the
        adult justice system.” Jenny E. Carroll, Rethinking the Constitutional Criminal
        Procedure of Juvenile Transfer Hearings: Apprendi, Adult Punishment, and Adult
        Process, 61 Hastings L.J. 175, 180-81 (2009); see People v. P.H., 145 Ill. 2d 209, 231
        (1991) (asserting that the purpose of the “gang transfer” provision of the Act is
        decreasing the level of gang violence “by increasing the likelihood of criminal
        prosecution and sentencing”).

¶ 134       “ ‘Adult time for adult crimes’ became the rallying cry for politicians across the
        country, leading to changes in the law in almost every jurisdiction between 1992 and
        1999. These laws extended adult court jurisdiction over youths by lowering the age
        requirement for adult court prosecution, expanding the range of offenses which could
        subject a juvenile to adult prosecution, and shifting the decision over who remains in
        juvenile court and who goes to the criminal court from judges to prosecutors or
        legislators.” Steven A. Drizin & Greg Luloff, Are Juvenile Courts a Breeding Ground
        for Wrongful Convictions?, 34 N. Ky. L. Rev. 257, 265 (2007).

¶ 135       At the leading edge of that wave of such laws, our original automatic transfer
        statute, and the precursor to section 5-130, was enacted in 1982. See Ill. Rev. Stat.
                                               - 37 -
        1982, ch. 37, ¶ 702-7(6)(a) (recodified as Ill. Rev. Stat. 1991, ch. 37, ¶ 805-4(6)(a)).
        There were spirited debates in both houses of the General Assembly. These debates are
        highly relevant in divining the purpose behind the statute. See People v. Adams, 144 Ill.
2d 381, 387 (1991). They leave little doubt that legislators—both supporters of the bill
        and supporters of the amendments—considered the statute to be punitive.

¶ 136       In the Senate, Senator Dawn Clark Netsch offered an amendment to the bill that
        ultimately became the automatic transfer statute. Senator Netsch’s amendment did not
        disagree with “the basic premise that there are a number of juveniles who are violent
        offenders, and who ought not to be subjected, if you will, to the juvenile court system
        but ought to be a part of the regular criminal court system.” 82d Ill. Gen. Assem.,
        Senate Proceedings, May 26, 1982, at 34. Instead, the amendment would have
        substituted automatic transfers for certain violent felonies with automatic hearings
        before juvenile court judges, who would exercise discretion in deciding where a
        juvenile would be tried. Id. She stated, “[P]hilosophically, it seems to me that there
        ought to be some review by the presiding juvenile judge and that is what this
        amendment is intended to offer as an option.” Id. at 35.

¶ 137       Senator Bowers, speaking against an amendment, suggested, “if you want to call
        them juveniles, and if you want to pretend they’re juveniles, that’s fine, but under
        today’s society and today’s societal acts that these people are committing, I don’t think
        they ought to be treated that way.” Id. at 38. Senator Collins, speaking for an
        amendment, stated, “I, for one, do not want to coddle criminals … hardened criminals,
        and I do realize the necessity for us to try and do something about *** those youths
        who get away under disguise of being youth, and who commit[ ] serious and hideous
        crime.” Id. at 40. Also in support of an amendment, Senator DeAngelis talked about
        perceptions: “In this particular instance, with the way the bill is right now, it’s
        perceived that this is going to offer greater punishment to the juvenile[s] because they
        have committed a more severe crime.” Id. at 43. And Senator Netsch, in closing,
        insisted that the amendment was not “soft-on-crime.” Id. at 44.

¶ 138      The debate in the House of Representatives was longer and, at times, more
        emotional. Representative Getty offered an amendment similar to Senator Netsch’s
        amendment, which would have created a rebuttable presumption in favor of transfer,
        but would also have given juvenile court judges some discretion over transfer
        decisions. 82d Ill. Gen. Assem., House Proceedings, June 23, 1982, at 138.



                                               - 38 -
¶ 139      Representative Daniels, speaking against an amendment to the bill, offered an
        example:

               “ ‘If a fifteen-year-old is convicted of murder under the Juvenile Act, the max
               sentence he can get is a period of six years, and with good time off, he’ll serve
               three years’ time for a murder—three years’ time. *** I recall a conversation
               that I had with [then-Cook County State’s Attorney] Rich[ard] Daley last year,
               *** and he said to me, *** ‘crime sure is a real problem in this country today,
               but the crime that I fear the most is the crime that’s being committed today by
               the juveniles ***”.’ ” Id. at 142-43.

¶ 140      Representative Johnson had similar thoughts:

               “ ‘[J]uvenile justice, juvenile crime, is an absolute joke in Illinois and around
               the country. *** The purpose of this Bill *** is to say to the people of Illinois,
               and we hope the same example is followed nation-wide, that the victims of a
               juvenile rapist, armed robber or murderer are just as victimized as if the
               fortuitous situation [occurred] where the perpetrator of the crime was eighteen
               years of age. It’s an absolute necessity that we have a mandatory transfer. ***
               [O]nce charged, a rapist, an armed robber, a murderer and so forth, ought to be
               charged as an adult and tried as an adult, and handled, except for incarceration
               purposes, through the adult criminal justice system ***.’ ” Id. at 144-45.

¶ 141       Representative Kosinski, speaking against an amendment, had “little sympathy for
        some juveniles today, who through sophistication of the media *** and the education
        of their peers—are hiding behind the realities of our law. I think it’s abominable that
        we permit this to occur, and on that basis, I feel we should have an extremely strong
        Bill” with automatic transfers, and not automatic hearings. Id. at 145. Representative
        Stearney, also speaking against an amendment, was more stark in his comments:

               “ ‘A young person, a 15 or 16 year old *** values no life whatsoever; he’ll take
               my life simply to get a few dollars. That is the person that we must take off the
               streets. If we’re going to have a semblance of organized society in the large
               metropolitan areas of this state, we’ve got to remove the juvenile offender, that
               person that is committing serious crimes ***.’ ” Id. at 148-49.

¶ 142       Representative Bullock echoed that theme, which he called a “law and order issue,”
        stating,


                                               - 39 -
               “I’m going to vote to take kids like that off the street before they hurt my kid
               and someone’s else’s kid. And I think that if a kid, 15 year old, takes a shotgun
               and goes out and robs someone, that he ought to be treated the same way we
               treat an adult; and that’s to put him in jail, throw the key away, and we won’t
               have to worry about that menace any more.” Id. at 150-51.

¶ 143      Representative Ewell also touched upon that, but in the context of prison space:

               “ ‘In fact, if you have to triple the space, you’ll triple the space in order to
               eliminate this heinous crime. *** Murder, rape, armed robbery, and deviate
               sexual assault are indeed acts that ought to be transferred automatically, so the
               message would go, not to the people who are dead and not to the victims, but to
               the people who commit these heinous offenses.’ ” Id. at 153-54.

¶ 144       And Representative Bowman, speaking for a fiscal note on the bill, noted that the
        proponents of the bill asserted that it would send many more juveniles into the criminal
        justice system: “ ‘They are the ones who are suggesting this is going to keep more
        criminals off the street.’ ” Id. at 162.

¶ 145       In the final debate on the bill, Representative Frederick mentioned that
        Representative Getty’s amendment would have “ ‘allowed a modicum of
        individualization, rather than carte blanche transfer of all juveniles involved in very
        serious crime.’ ” But she insisted that all House members still “ ‘want to see juveniles
        who commit serious adult crimes such as murder and rape *** brought to justice.’ ”
        82d Ill. Gen. Assem., House Proceedings, June 24, 1982, at 70.

¶ 146      Representative Bullock spoke in favor of the bill:

               “ ‘[W]hat we’re talking about in this legislation is providing once and for all a
               clear statement of intent and a clear statement of principle to the victims of
               crime, not only in Cook County, but in the State of Illinois. *** And what we
               say in effect is that those individuals who are street-wise juveniles should be
               given the same type of consideration before a bar of justice, of an adult who is
               street-wise and happens not to be a juvenile. *** We are not going to allow ***
               street-wise juveniles to enter into these acts and not be punished accordingly.’ ”
               Id. at 71-72.

¶ 147       Representative Reilly agreed, focusing on the main point of the bill—automatic
        transfer: “ ‘A kid, fifteen, sixteen years old who’s committed a murder, who’s

                                               - 40 -
        committed a rape, who’s committed a very serious crime, is not a kid in the sense that
        we ought to be concerned about that.’ ” Id. at 73.

¶ 148       Representative Currie summarized the intent of the bill’s sponsors, who were
        “ ‘selling this as a measure that will get tough on juvenile crime.’ ” Id. at 74. And
        Representative Henry explained his vote like this:

               “ ‘I’m amazed at those who are against this Bill. I would like to know how
               many youngsters in their districts are committing murder, raping *** senior
               citizens, robbing the poor, and *** dealing dope in their communities. I would
               just like to know, because I’m sick and tired of bleeding hearts telling me, and
               telling some of my friends what we can and we cannot support. I would like to
               take some of those juveniles, those tough juveniles, and transport them all to
               their districts and let them deal with them.’ ” Id. at 79.

¶ 149       Even after its initial enactment, the punitive focus of the automatic transfer statute
        remained unchanged. In the debates surrounding the bill that later became Public Act
        91-15, which added aggravated battery with a firearm on or around school property to
        the list of enumerated offenses excluded from juvenile court jurisdiction, the House
        sponsor, Representative Schmitz, agreed with Representative Turner that its purpose
        was to obtain “very meaningful” and “strict” prosecution—essentially, to “get tough on
        crime” and juveniles who use or bring guns to school. 91st Ill. Gen. Assem., House
        Proceedings, May 4, 1999, at 13-14. Representative Turner even queried why anyone
        “ ‘would not be totally supportive of transferring these kinds of cases to the adult court
        where they can be reckoned with on a harsh basis because they should be dealt with on
        a harsh basis.’ ” Id. at 14. Further, a bill like the one that became Public Act 98-61,
        which left all automatic transfers in place, “ ‘is not, in fact, soft on crime.’ ” 98th Ill.
        Gen. Assem., House Proceedings, April 16, 2013, at 48 (statements of Representative
        Currie).

¶ 150       These euphemisms indisputably mean punishment, and, in the minds of the
        legislators on either side of the proverbial aisle, so do automatic transfers. Other courts
        have recognized this for years. Defendant relies upon United States v. Juvenile Male,
        819 F.2d 468 (4th Cir. 1987). There, a 15-year-old juvenile was charged with three
        murders on a marine base. At the time of the offenses, the federal Juvenile Delinquency
        Act did not allow the government to prosecute minors as adults. Congress then
        amended the statute to provide for transfers. The federal district court determined that


                                                 - 41 -
        the amended statute could be applied retroactively because it was a procedural change
        in the law.

¶ 151      The federal circuit court disagreed, holding that the amended statute could not be
        applied retroactively because it plainly imposed greater, more burdensome, and more
        onerous punishment by exposing the juvenile to a much more severe sentence. Id. at
        470. The court explained:

               “The 1984 amendment is ‘procedural’ only in the most superficial, formal
               sense, in that it authorizes the government to move to ‘transfer’ the juvenile to
               the district court for trial as an adult. Such a ‘transfer’ is no mere change in
               venue ***; it is instead a means by which to impose on certain juveniles the
               harsher sentences applicable to adults. The significance of the ‘transfer’ is not
               that the transferred defendant must appear in a different court, the district court,
               and defend himself according to the procedural rules of the district court instead
               of those of a juvenile court. Rather, its significance is that the transferred
               defendant is suddenly subject to much more severe punishment. Only by
               closing one’s eyes to the actual effect of the transfer can one label this radical
               increase in the applicable punishment a procedural change.” Id. at 471.

¶ 152       Accord Helton v. Fauver, 930 F.2d 1040, 1045 (3d Cir. 1991) (holding that “it is
        indisputable that [the defendant’s] punishment was increased as a result of the waiver
        of juvenile court jurisdiction”); Saucedo v. Superior Court, 946 P.2d 908, 911 (Ariz.
        Ct. App. 1997).

¶ 153       The majority rejects defendant’s line of reasoning, but not on its merits. The
        majority has chosen to remain blind to the true effect of automatic transfers on the
        grounds that that effect was observed in ex post facto clause cases. But the holdings in
        those cases are not so easily cabined, and their reasoning is persuasive. The key is not
        whether the defendant here has raised an ex post facto clause challenge to the automatic
        transfer statute, but whether that provision is punitive. In my view, it is.

¶ 154       That conclusion, however, does not end the inquiry. What makes the automatic
        transfer statute unconstitutional is not that it is punishment, but that it runs afoul of
        “evolving standards of decency that mark the progress of a maturing society.” Trop v.
        Dulles, 356 U.S. 86, 100-01 (1958) (plurality op.). Here is where Roper v. Simmons,
        543 U.S. 551 (2005), Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama,
        567 U.S. ___, 132 S. Ct. 2455 (2012), enter our conversation. Those cases have
        incrementally led to a general rule that “youth matters,” so statutes with mandatory
                                                - 42 -
        sentencing consequences for juveniles that fail to account for their diminished
        culpability and individual characteristics are constitutionally infirm. See id. at ___, 132
        S. Ct. at 2471. That rule, I believe, dictates the proper outcome of this case.

¶ 155       In Roper, the Supreme Court considered whether the eighth amendment prohibited
        capital sentences for juveniles who commit murder. The Court stated that the cruel and
        unusual punishment clause, like other expansive language of the Constitution, “must be
        interpreted according to its text, by considering history, tradition, and precedent.”
        Roper, 543 U.S. at 560. To do so, the Court reiterated that it must refer to “ ‘the
        evolving standards of decency that mark the progress of a maturing society’ to
        determine which punishments are so disproportionate as to be cruel and unusual.” Id. at
        561 (quoting Trop, 356 U.S. at 100-01). According to the Court, the beginning point of
        the analysis is “a review of objective indicia of consensus, as expressed in particular by
        the enactments of legislatures” regarding the challenged punishment, followed by an
        exercise of independent judgment as to whether that punishment is indeed
        disproportionate. Id. at 564.

¶ 156       The Supreme Court determined that there was a national consensus against capital
        sentences for juveniles, shown by the fact that 30 states prohibited the juvenile death
        penalty, and the other 20 states practiced it infrequently. Id. at 564-67. The Court then
        turned to the other part of its analysis: its own judgment about the proportionality of
        capital sentences for juveniles. Capital sentences should be reserved for those offenders
        whose extreme culpability warrants such a sanction (id. at 568), but “[t]hree general
        differences between juveniles under 18 and adults demonstrate that juvenile offenders
        cannot with reliability be classified among the worst offenders” (id. at 569).

               “First, as any parent knows and as the scientific and sociological studies ***
               tend to confirm, ‘[a] lack of maturity and an underdeveloped sense of
               responsibility are found in youth more often than in adults and are more
               understandable among the young. These qualities often result in impetuous and
               ill-considered actions and decisions.’ Johnson [v. Texas, 509 U.S. 350, 367
               (1993)]; see also Eddings [v. Oklahoma, 455 U.S. 104, 115-16 (1982)] (‘Even
               the normal 16-year-old customarily lacks the maturity of an adult’). It has been
               noted that ‘adolescents are overrepresented statistically in virtually every
               category of reckless behavior.’ Arnett, Reckless Behavior in Adolescence: A
               Developmental Perspective, 12 Developmental Rev. 339 (1992). ***



                                                - 43 -
                   The second area of difference is that juveniles are more vulnerable or
               susceptible to negative influences and outside pressures, including peer
               pressure. Eddings, [455 U.S.] at 115 (‘[Y]outh is more than a chronological
               fact. It is a time and condition of life when a person may be most susceptible to
               influence and to psychological damage’). This is explained in part by the
               prevailing circumstance that juveniles have less control, or less experience with
               control, over their own environment. See Steinberg & Scott, Less Guilty by
               Reason of Adolescence: Developmental Immaturity, Diminished
               Responsibility, and the Juvenile Death Penalty, 58 Am. Psychologist 1009,
               1014 (2003) *** (‘[A]s legal minors, [juveniles] lack the freedom that adults
               have to extricate themselves from a criminogenic setting’).

                   The third broad difference is that the character of a juvenile is not as well
               formed as that of an adult. The personality traits of juveniles are more
               transitory, less fixed. See generally E. Erikson, Identity: Youth and Crisis
               (1968).” Roper, 543 at 569-70.

¶ 157       According to the Court, these differences militate against any conclusion that
        juveniles fall among the worst offenders, and their “diminished culpability” means the
        penological justifications for the death penalty—retribution and deterrence—apply to
        them with less force. Id. at 570-71. As for retribution, the Court noted that if most adult
        murderers are not culpable enough to receive capital sentences, juvenile murderers
        certainly are not: “Retribution is not proportional if the law’s most severe penalty is
        imposed on one whose culpability or blameworthiness is diminished, to a substantial
        degree, by reason of youth and immaturity.” Id. at 571. As for deterrence, the Court
        noted that it remains unclear whether the death penalty factors into the calculus of
        juvenile murders: “[T]he absence of evidence of deterrent effect is of special concern
        because the same characteristics that render juveniles less culpable than adults suggest
        as well that juveniles will be less susceptible to deterrence.” Id.

¶ 158        In Graham, the Court considered whether the eighth amendment prohibited
        life-without-parole sentences for juveniles who commit nonhomicide offenses. The
        Court stated that its eighth amendment jurisprudence could be broken into two groups:
        cases involving specific challenges to term-of-years sentences, and cases involving
        general challenges to the propriety of certain sentences for certain offenders. Graham,
560 U.S. at 59. The second group has typically concerned the death penalty. Id. at 60.
        In that context, the Court has outlawed capital sentences for defendants guilty of
        nonhomicide offenses, as well as for defendants who fall into certain categories,
                                                - 44 -
        including juveniles. Id. at 61 (citing Roper, 543 U.S. 551). The analysis used in the
        cases adopting categorical bans on capital sentences has two steps: The Court initially
        considers objective indicia of society’s standards, as expressed in legislation across the
        country regarding such sentences, then it exercises its own independent judgment
        about the constitutionality of such sentences. Id.

¶ 159       The Court found only a mild consensus against life-without-parole sentences for
        juveniles guilty of nonhomicide offenses, but noted that it faced a similar situation
        more than 20 years earlier in Thompson v. Oklahoma, 487 U.S. 815 (1988) (plurality
        op.), where it concluded that capital sentences for juveniles under age 16 violated the
        cruel and unusual punishment clause. Graham, 560 U.S. at 66. There, and relevant to
        the case before us, a plurality of the Court stated that the fact that many states
        considered juveniles between ages 15 and 18 old enough to be tried in criminal court
        did not mean those states had made a judgment about what sentences those juveniles
        should receive. Id. (quoting Thompson, 487 U.S. at 826 n.24). The Court stated:

               “Many States have chosen to move away from juvenile court systems and to
               allow juveniles to be transferred to, or charged directly in, adult court under
               certain circumstances. Once in adult court, a juvenile offender may receive the
               same sentence as would be given to an adult offender, including a life without
               parole sentence. But the fact that transfer and direct charging laws make life
               without parole possible for some juvenile nonhomicide offenders does not
               justify a judgment that many States intended to subject such offenders to life
               without parole sentences.

                  *** [T]he statutory eligibility of a juvenile offender for life without parole
               does not indicate that the penalty has been endorsed through deliberate,
               express, and full legislative consideration.” Graham, 560 U.S. at 66-67.

¶ 160       The Court then turned to its own task of interpreting the eighth amendment. That
        task requires consideration of the culpability of the offenders in light of their crimes
        and characteristics, the severity of the sentence, and the sentence’s relation to
        “legitimate penological goals,” including retribution, deterrence, incapacitation, and
        rehabilitation. Id. at 67, 71. The Court returned to Roper, and reiterated that juveniles
        have less culpability than adults: they generally display a lack of maturity and an
        underdeveloped sense of responsibility, making them more vulnerable to negative
        influences and outside pressures. Id. at 68 (discussing Roper). Juveniles should not be
        absolved of their transgressions, but they are not as morally reprehensible, and,

                                                - 45 -
        consequently, not as deserving of the most severe punishments. Id. (quoting Thompson,
        487 U.S. at 835). The Court emphasized:

               “[D]evelopments in psychology and brain science continue to show
               fundamental differences between juvenile and adult minds. For example, parts
               of the brain involved in behavior control continue to mature through late
               adolescence. [Citations.] Juveniles are more capable of change than are adults,
               and their actions are less likely to be evidence of ‘irretrievably depraved
               character’ than are the actions of adults. Roper, 543 U.S., at 570. It remains true
               that ‘[f]rom a moral standpoint it would be misguided to equate the failings of a
               minor with those of an adult, for a greater possibility exists that a
               minor’s character deficiencies will be reformed.’ Ibid.” Id.

        The Court also observed that a life-without-parole sentence is the second most severe
        penalty permitted by law. Id. at 69.

¶ 161        Turning to penological goals, the Court stated that retribution could not support
        life-without-parole sentences for juveniles: The case for retribution is just not as strong
        with a minor as with an adult. Id. at 71 (quoting Roper, 543 U.S. at 571). The Court
        further stated that deterrence could not support such a sentence because juveniles are
        less likely to consider possible punishment when making decisions due to their
        impulsiveness and impetuosity. Id. at 72. Regarding incapacitation, the Court stated,
        “To justify life without parole on the assumption that the juvenile offender forever will
        be a danger to society requires the sentencer to make a judgment that the juvenile is
        incorrigible. The characteristics of juveniles make that judgment questionable.” Id. at
        72-73. Stated differently, “ ‘incorrigibility is inconsistent with youth.’ ” Id. at 73
        (quoting Workman v. Commonwealth, 429 S.W.2d 374, 378 (Ky. Ct. App. 1968)).
        Finally, the Court stated that rehabilitation cannot justify a life-without-parole sentence
        because the penalty “forswears altogether the rehabilitative ideal.” Id. at 74. Such a
        judgment is not appropriate in light of juveniles’ capacity for change. Id. They should
        not be deprived of the opportunity to achieve maturity of judgment and self-recognition
        of human worth and potential. Id. at 79. The Court concluded that an offender’s age is
        relevant to the eighth amendment, and “criminal procedure laws that fail to take
        defendants’ youthfulness into account at all would be flawed.” Id. at 76.

¶ 162      In Miller, the Court considered whether the eighth amendment prohibited
        mandatory life-without-parole sentences for juveniles who commit murder. The Court
        began by examining two lines of precedent: the categorical ban cases like Roper and

                                                - 46 -
        Graham, and capital cases where the Court has required the sentence to consider the
        characteristics of the defendant and the circumstances of the offense before imposing
        the death penalty. According to the Court, Roper and Graham establish that “children
        are constitutionally different from adults for purposes of sentencing.” Miller, 567 U.S.
        at ___, 132 S. Ct. at 2464. Those cases relied on three significant gaps between
        juveniles and adults. First, juveniles lack of maturity and a developed sense of
        responsibility. Id. at ___, 132 S. Ct. at 2464 (quoting Roper, 543 U.S. at 569). Second,
        juveniles are more vulnerable to negative influences, so they lack the ability to
        extricate themselves from crime-producing settings. Id. at ___, 132 S. Ct. at 2464.
        Third, juveniles lack well formed and fixed characters, and their actions are not
        indicative of irretrievable depravity. Id. at ___, 132 S. Ct. at 2464. Those were not only
        supported by common sense, but also by social science. Id. at ___. 132 S. Ct. at 2464.
        The Court noted that “none of what [Graham] said about children—about their
        distinctive (and transitory) mental traits and environmental vulnerabilities—is
        crime-specific. *** So Graham’s reasoning implicates any life-without-parole
        sentence imposed on a juvenile, even as its categorical bar relates only to nonhomicide
        offenses.” Id. at ___, 132 S. Ct. at 2465. In short, “youth matters” in determining the
        appropriateness of a life-without-parole sentence. Id. at ___, 132 S. Ct. at 2465.

¶ 163      The Court stated that the mandatory penalty schemes there prevented the sentencer
        from taking account of these central considerations:

               “By removing youth from the balance—by subjecting a juvenile to the same
               life-without-parole sentence applicable to an adult—these laws prohibit a
               sentencing authority from assessing whether the law’s harshest term of
               imprisonment proportionately punishes a juvenile offender. That contravenes
               Graham’s (and also Roper’s) foundational principle: that imposition of a
               State’s most severe penalties on juvenile offenders cannot proceed as though
               they were not children.” Id. at ___, 132 S. Ct. at 2466.

¶ 164       The Court concluded that mandatory life-without-parole sentences for juveniles
        violate the eighth amendment (id. at ___, 132 S. Ct. at 2469), but insisted that its
        holding, while flowing from its holdings in Roper and Graham, was not a categorical
        bar like those imposed there (id. at ___, 132 S. Ct. at 2471). Instead, the Court
        mandated only that the sentencer consider an offender’s youth and its attendant
        characteristics before imposing such a penalty. Id. at ___, 132 S. Ct. at 2471. By
        treating every juvenile as an adult, the sentencer “misses too much,” including the
        juvenile’s chronological age and immaturity, his family and home environment, and
                                                - 47 -
        his degree of participation in the offense, as well as the fact that he might have been
        charged and convicted of a lesser offense if not for his own incompetencies—“for
        example, his inability to deal with police officers or prosecutors *** or his incapacity to
        assist his own attorneys.” Id. at ___, 132 S. Ct. at 2468.

¶ 165       The Court rejected the states’ arguments that a national consensus in favor of
        mandatory life-without-parole sentences for juveniles exists. Id. at ___, 132 S. Ct. at
        2471. As it did in Graham, the Court downplayed the fact that a majority of states allow
        such sentences. Id. at ___, 132 S. Ct. at 2471. “[S]imply counting them would present a
        distorted view,” because most of those states do not have separate penalty provisions
        for juveniles tried in criminal court and impose penalties regardless of age. Id. at ___,
        132 S. Ct. at 2471. And the presence of discretion in some states’ transfer statutes does
        not make the consensus stronger because many states use mandatory transfer systems:

               “Of the 29 relevant jurisdictions, about half place at least some juvenile
               homicide offenders in adult court automatically, with no apparent opportunity
               to seek transfer to juvenile court. Moreover, several States at times lodge this
               decision exclusively in the hands of prosecutors, again with no statutory
               mechanism for judicial reevaluation. And those prosecutorial discretion laws
               are usually silent regarding standards, protocols, or appropriate considerations
               for decisionmaking.” (Internal quotation marks omitted.) Id. at ___, 132 S. Ct.
               at 2474.

        Notably, the Court cited, not approvingly, section 5-130 as one of the automatic
        transfer statutes. See id. at ___ n.15, 132 S. Ct. at 2474 n.15.

¶ 166       In those three cases, the Court outlined the proper analysis for reviewing the
        constitutionality of the automatic transfer statute under the cruel and unusual
        punishment clause and the proportionate penalties clause. First, the court must consider
        objective indicia of society’s standards, as expressed in legislation across the country
        regarding automatic transfers. Second, the court must exercise its own independent
        judgment and consider the culpability of juveniles subject to that provision, the severity
        of their sentences due to that provision, and the legitimate penological goals behind
        that provision—that is, how well it serves the state’s interest in the four goals that the
        Supreme Court has recognized as legitimate: retribution, deterrence, incapacitation,
        and rehabilitation. See Graham, 560 U.S. at 71 (citing Ewing v. California, 538 U.S.
11, 25 (2003) (plurality op.)).


                                                - 48 -
¶ 167       On the first point, society’s standards have changed since 1982, when the General
        Assembly first passed the automatic transfer statute. As the Supreme Court stated in
        Miller, Illinois is now one of only 14 states with statutes that fail to provide juveniles
        with an opportunity to seek transfer back to juvenile court, a fact of which the Supreme
        Court is aware. Miller, 567 U.S. at ___ n.15, 132 S. Ct. at 2474 n.15. 1 Additionally, the
        National Conference of State Legislatures has observed legislative initiatives between
        2001 and 2011 that “reflect the trend in states to treat and rehabilitate youth in the
        juvenile justice system instead of sending them to the more punitive-oriented adult
        system.” Sarah A. Brown, Nat’l Conf. of St. Legislatures, Trends in Juvenile Justice
        State Legislation: 2001-2011 5 (2012), available at http://www.ncsl.org/documents/cj/
        trendsinjuvenilejustice.pdf. See Neelum Arya, Campaign for Youth Just., State Trends:
        Legislative Victories from 2005 to 2010 Removing Youth from the Adult Criminal
        Justice System 33 (2011), available at http://www.campaignforyouthjustice.org/
        documents/CFYJ_State_Trends_Report.pdf (documenting a trend in ten states to
        change transfer laws); see also People v. Willis, 2013 IL App (1st) 110233, ¶ 53 (“we
        see a nationwide trend developing to treat juvenile offenders differently than adult
        offenders”). 2

¶ 168       On the second point, an exercise of our independent judgment must be informed by
        Roper, Graham, and Miller. Regarding culpability, every statement that the Court
        made about juveniles, their psychological traits, and their developmental paths applies
        with as much force in this case as those. Juveniles, like the defendant, are less culpable
        than adults. Compared to adults, they lack maturity and a developed sense of
        responsibility. See Roper, 543 U.S. at 569; Graham, 560 U.S. at 68; Miller, 567 U.S. at
        ___, 132 S. Ct. at 2464. Compared to adults, they are more vulnerable to negative
        influences and outside pressures from family and peers, and have little control over
        their own environments. See Roper, 543 U.S. at 569; Graham, 560 U.S. at 68; Miller,
        567 U.S. at ___, 132 S. Ct. at 2464. And compared to adults, their characters are not
        well formed, their traits are less fixed, and their behavior is less indicative of


            1
              As amici inform us, that number shrinks further in cases involving offenses that correspond with
        aggravated criminal sexual assault in Illinois because only ten of those states allow automatic transfers
        for such offenses.
             2
               That trend has reached Illinois. A bill to repeal section 5-130 is currently pending in the Illinois
        House of Representatives. See 98th Ill. Gen. Assem., House Bill 4538, 2013 Sess. The bill, introduced
        by Representative Nekritz and co-sponsored by seven other legislators, was approved by the House
        Judiciary Committee in March, and has been re-referred to the House Rules Committee. Clearly, some
        members of the General Assembly see the need for change.

                                                       - 49 -
        irretrievable depravity or irreparable corruption. Roper, 543 U.S. at 569-70; Graham,
560 U.S. at 68; Miller, 567 U.S. at ___, 132 S. Ct. at 2464.

¶ 169       Those decisions rely not only upon common sense, but also social science. Studies
        have shown differences in adult and juvenile minds. The transient rashness, proclivity
        for risk, and inability to assess consequences that mark the latter both lessen juveniles’
        moral culpability and enhance their prospects for reform. See Roper, 543 U.S. at 570;
        Graham, 560 U.S. at 68; Miller, 567 U.S. at ___, 132 S. Ct. at 2464-65.

¶ 170       Regarding sentence severity, Roper, Graham, and Miller are not “crime-specific”
        (Miller, 567 U.S. at ___, 132 S. Ct. at 2465), but neither are they sentence-specific.
        Juveniles are less deserving of harsh punishments (see Roper, 543 U.S. at 569;
        Graham, 560 U.S. at 68; Miller, 567 U.S. at ___, 132 S. Ct. at 2464), particularly when
        those punishments are mandatory, and the legislature has robbed the sentencer of the
        ability to consider a juvenile’s individual characteristics in assessing whether such a
        punishment is proportionate to the offense. Id. at ___, 132 S. Ct. at 2468 (“Graham and
        Roper and our individualized sentencing cases alike teach that in imposing a State’s
        harshest penalties, a sentencer misses too much if he treats every child as an adult.”).
        That is what the automatic transfer statute does. The constitutional infirmity with the
        statute is not that it exposes juveniles to adult sentences, but that it operates
        automatically for those juveniles charged with certain offenses.

¶ 171       I am not suggesting that a categorical ban on all transfers is required. Just as there
        are conceivable cases in which a life-without-parole sentence for a juvenile is
        appropriate (see Miller, 567 U.S. at ___, 132 S. Ct. at 2469), there are cases in which
        criminal court is the proper venue and a sentence under the Code of Corrections is
        clearly appropriate. But, after Miller, that determination should be made on an
        individual basis. In his dissent in People v. Pacheco, 2013 IL App (4th) 110409,
        ¶¶ 98-99 (Appleton, J., dissenting), appeal allowed, No. 116402 (Ill. Sept. 25, 2013),
        Justice Appleton aptly commented:

               “While there are juvenile offenders who may, based on the totality of the
               circumstances, be eligible for adult prosecution, an automatic transfer provision
               based on age and offense alone, without consideration of the wide variance in
               the maturity, sophistication, intelligence, and social adjustment of any
               particular juvenile offender, cannot pass constitutional muster. ***

                   To be sure, our legislature recognized the increase in violent, homicidal
               crime committed by juvenile offenders and sought to address that problem. I
                                                - 50 -
               believe it is the blanket transfer based on age that is the flaw in the legislature’s
               response. Such decisions are better made on the circumstances of the offender
               as well as the offense. In that sense, we should look to both the crime and the
               nature of the criminal.” (Emphasis in original.)

¶ 172       Additionally, I recognize that the sentences available for the felonies enumerated
        under the automatic transfer statute are not as serious as those addressed by the
        Supreme Court, at least pursuant to our decision in People v. Davis, 2014 IL 115595
        (holding that Miller applies retroactively). But we should still consider the fact that, if
        convicted as adults, juveniles are much more likely not only to receive heavier
        sentences than they would have in juvenile court, but also to receive sentences subject
        to enhancements and other rules. This defendant is a good example. As a 15-year-old,
        he was convicted on three counts of aggravated criminal sexual assault, sentenced to
        three mandatory consecutive 12-year terms for a total term of 36 years’ imprisonment,
        and, under truth-in-sentencing rules, must serve 85% of that term, or 30.6 years. He
        will be eligible for release after his 45th birthday, and the prospects of him becoming a
        useful member of society will be greatly diminished. See also People v. Jenkins, 2013
IL App (1st) 103006-U, appeal allowed, No. 115979 (Ill. Sept. 25, 2013) (involving an
        automatic transfer for murder and a 45-year sentence due to a mandatory firearm
        add-on and truth-in-sentencing rules); Pacheco, 2013 IL App (4th) 110409, appeal
        allowed, No. 116402 (Ill. Sept. 25, 2013) (involving an automatic transfer for murder
        based on accountability, and a 30-year sentence with no good-time credit due to
        truth-in-sentencing rules); State v. Null, 836 N.W.2d 41, 71 (Iowa 2013) (holding that
        lengthy term-of-years sentences are sufficient to trigger “Miller-type protections”);
        State v. Lyle, No. 11-1339, 2014 WL 3537026 (Iowa Sept. 30, 2014) (holding that
        mandatory minimum sentences for juveniles tried in criminal court violate the state
        constitution’s provision against cruel and unusual punishment).

¶ 173       As for the four legitimate penological goals, Graham again is instructive. The case
        for retribution is not as strong for juveniles. Additionally, as early as 1996, one
        commentator had already criticized the inability of Illinois’s transfer provisions to
        isolate serious offenders, as well as the ineffectiveness of those provisions in
        sanctioning offenders. Elizabeth E. Clarke, A Case for Reinventing Juvenile Transfer,
        47 Juv. & Fam. Ct. J. 3, 4 (Nov. 1996). Back then, automatic transfer provisions
        resulted in criminal court proceedings against minors “who are, more often than not,
        determined not to be dangerous enough to warrant imposition of a prison term.” Id. at
        19. The statistics have remained largely the same, so that now “[t]he majority of cases
        automatically transferred end up convicted for lesser offenses, offenses that could not
                                               - 51 -
        have triggered transfer.” See Automatic Adult Prosecution of Children in Cook County,
        Illinois. 2010-2012 (Juv. Just. Initiative, Evanston, Ill.), Apr. 2014, at 3, available at
        http://jjustice.org/wordpress/wp-content/uploads/Automatic-Adult-Prosecution-of-
        Children-in-Cook-County-IL.pdf (hereinafter Automatic Adult Prosecution).

¶ 174       Similarly, the case for deterrence is not as strong for juveniles. As early as 1993,
        this court’s own Special Commission on the Administration of Justice (the Solovy
        Commission) reported that an increasing number of juveniles were transferred to
        criminal court in the first ten years of the automatic transfer regime without a
        corresponding deterrent effect, but with a corresponding negative impact on minority
        children. See Ill. S. Ct. Special Comm’n on the Admin. of Justice, Final Report Part II
        (December 1993). The Solovy Commission even recommended that the General
        Assembly consider a “waiver back” provision and an elimination of mandatory
        minimum sentences for juveniles in automatic transfer cases. Id. And those conclusions
        have only gained support. See Patrick Griffin et al., Trying Juveniles as Adults: An
        Analysis of State Transfer Laws and Reporting, Juv. Offenders & Victims Nat’l Rep.
        Series (Off. of Juv. Just. & Delinq. Prevention, D.C.), Sept. 2011, at 26, available at
        https://www.ncjrs.gov/pdffiles1/ojjdp/232434.pdf (“the weight of the evidence
        suggests that state transfer laws have little or no tendency to deter would-be juvenile
        criminals”); Richard E. Redding, Juvenile Transfer Laws: An Effective Deterrent to
        Delinquency?, Juv. Just. Bull. (Off. of Juv. Just. & Delinq. Prevention, D.C.), June
        2010, at 4, available at https://www.ncjrs.gov/pdffiles1/ojjdp/220595.pdf (“the bulk of
        the empirical evidence suggests that transfer laws, as currently implemented, probably
        have little general deterrent effect on would-be juvenile offenders”).

¶ 175       Regarding incapacitation, incarcerating all juveniles charged with felonies
        enumerated in the transfer statute for lengthy adult sentences is little more than a
        judgment that they will remain a danger for that entire period, and are essentially
        incorrigible. Further, the rehabilitative services available in juvenile detention are at
        least as helpful as those in the adult prison system. A 2007 study by the federal Center
        for Disease Control shows that transfer policies generally have had a
        counter-rehabilitative effect, resulting in increased rates of recidivism, particularly for
        violent crime, among juveniles sent to adult court as opposed to those kept in juvenile
        court. See Effects on Violence of Laws and Policies Facilitating the Transfer of Youth
        from the Juvenile System to the Adult Justice System, Morbidity & Mortality Wkly.
        Rep. (Centers for Disease Control & Prevention, Atlanta, Ga.), Nov. 30, 2007, at 9,
        available at http://www.cdc.gov/mmwr/PDF/rr/rr5609.pdf (“To the extent that transfer
        policies are implemented to reduce violent or other criminal behavior, available
                                                  - 52 -
        evidence indicates that they do more harm than good.”); see also Automatic Adult
        Prosecution, at 3 (“More than 30 years’ of studies have consistently demonstrated that
        categorical treatment of children as adults prevents rehabilitation and positive
        development, fails to protect public safety, and yields profound racial, ethnic and
        geographic disparities.”).

¶ 176       The majority concludes that the eighth amendment does not apply. The majority is
        wrong. Criminal procedure laws that fail to take defendants’ youthfulness into account
        at all are flawed. See Graham, 560 U.S. at 76. 3 Like the laws involved in Roper,
        Graham, and Miller, section 5-130 is mandatory and inflexible. Every juvenile who
        commits one of the enumerated offenses is treated like every adult who commits the
        same offenses. Transfers are automatic, and the statute contains no mechanism by
        which a judge can consider characteristics of juveniles before transferring them to
        criminal court, where, if convicted, they face stiffer adult penalties, enhancements, and
        other rules to extend their time in prison. To comport with federal and state
        constitutions, transfer proceedings must take into account how children are different
        and how those differences may counsel against sending them to criminal court. Here, a
        judge should have been allowed to consider the defendant’s intelligence, his
        psychological and developmental issues, his family history and status as a ward of the
        State, as well as any other characteristics that would have aided in making such a
        determination.

¶ 177       Our state, home of the country’s first juvenile court and once a leader in juvenile
        justice reform, should not be a place where we boast of locking up juveniles and
        throwing away the key. Illinois should be a place where youth matters, and we work to
        tailor punishment to fit the offense and the offender, as required by our federal and state
        constitutions. For juveniles, that starts with abolishing automatic transfers.

¶ 178       I respectfully dissent.




            3
              The majority cites City of Urbana v. Andrew N.B., 211 Ill. 2d 456, 486 (2004) for the proposition
        that “[w]hether a defendant is tried in juvenile or criminal court is purely a matter of procedure.” Supra
        ¶ 104. But, that proposition comes from Justice Freeman’s dissent. More importantly, the majority
        ignores the breadth of the Court’s statement in Graham. If, as the majority indicates, transfer statutes are
        criminal procedure laws, and if criminal procedure laws that fail to consider a defendants’ youth are
        flawed, then, logically, then section 5-130, which operates automatically and gives judges no discretion
        to factor a juvenile’s age into the transfer decision, is flawed.
                                                        - 53 -